Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 1 of 93 PageID #: 5222



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  SUNOCO PARTNERS MARKETING &        )
  TERMINALS L.P.,                    )
                                     )
            Plaintiff,               )                  Case No. 17-1390 (LPS-CJB)
                                     )
            v.                       )
                                     )                  JURY TRIAL DEMANDED
  POWDER SPRINGS LOGISTICS, LLC, AND )
  MAGELLAN MIDSTREAM PARTNERS,       )
  L.P.,                              )
                                     )
            Defendants.
                                     )

                SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

           Plaintiff Sunoco Partners Marketing & Terminals L.P. (“Plaintiff” or “Sunoco”) files this

  Second Amended Complaint for Patent Infringement against Defendants Powder Springs

  Logistics, LLC and Magellan Midstream Partners, L.P. (collectively, “Defendants”), as set forth

  below:

                                              PARTIES

           1.      Plaintiff Sunoco Partners Marketing & Terminals L.P. is a limited partnership

  organized under the laws of the State of Texas, with its principal place of business in the United

  States located at 3807 W. Chester Pike, Newton Square, Pennsylvania 19073. Plaintiff Sunoco

  Partners Marketing & Terminals L.P. is the owner, by assignment, of all right, title and interest to

  U.S. Patent No. 9,494,948; U.S. Patent No. 9,606,548; U.S. Patent No. 9,207,686; U.S. Patent No.

  6,679,302; and U.S. Patent No. 7,032,629.

           2.      On information and belief, Powder Springs Logistics, LLC (“Powder Springs”) is

  a joint venture that was formed for the purpose of constructing a facility near Atlanta, Georgia that




                                                   1
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 2 of 93 PageID #: 5223



  now has the capacity to blend butane into gasoline product flowing through an interstate pipeline.

  Powder Springs is a limited liability company organized under the laws of the State of Delaware.

         3.      On information and belief, Magellan Midstream Partners, L.P. (“Magellan”) is a

  limited partnership organized under the laws of the State of Delaware, with its principal place of

  business located in Tulsa, Oklahoma.

                                   NATURE OF THIS ACTION

         4.      This is an action for patent infringement arising under the patent laws of the United

  States, Title 35 of the United States Code.

                                   JURISDICTION AND VENUE

         5.      This Court has exclusive subject matter jurisdiction over this action under 28 U.S.C.

  §§ 1331 and 1338(a).

         6.      This Court has personal jurisdiction over Powder Springs because Powder Springs

  resides in this District. Specifically, Powder Springs is a limited liability company organized under

  the laws of the State of Delaware.

         7.      This Court has personal jurisdiction over Magellan because Magellan resides in this

  District. Specifically, Magellan is a limited partnership organized under the laws of the State of

  Delaware.

         8.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), 1391(c) and

  1400(b) because Powder Springs and Magellan reside in this District. Specifically, Powder

  Springs and Magellan are both organized under the laws of the State of Delaware.

         9.      Joinder of Defendants in this case is proper under 35 U.S.C. § 299 because

  (1) certain infringing acts of Defendants arise out of the same transaction, occurrence, or series of

  transactions or occurrences relating to the making, using, importing into the United States, offering




                                                   2
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 3 of 93 PageID #: 5224



  for sale, or selling of the same accused product or process, and (2) there exist questions of fact

  common to all Defendants that will arise in the action.

                      FACTS COMMON TO EACH CLAIM FOR RELIEF

         A.      Powder Springs System

         10.     An interstate pipeline system that traverses across thirteen states is owned,

  operated, maintained by Colonial Pipeline Company (“Colonial”). This Colonial pipeline system

  originates in Houston, Texas and terminates in Linden, New Jersey.

         11.     Colonial does not own the products it transports in its pipeline. Instead, Colonial

  is a common carrier that is simply the “bailee” of the products it transports on behalf of Sunoco

  and other third-party shippers. Shippers have used the Colonial pipeline for decades to inject

  petroleum products into the Colonial pipeline in Houston, Texas, and at certain other points of

  entry along the pipeline, and to remove the product from the pipeline at various destination points

  along the pipeline (sometimes called “terminals” or “tank farms”).

         12.     When the customer receives the product at a terminal or tank farm, the gasoline is

  typically transferred to large storage tanks for later distribution. The terminal can distribute the

  gasoline from the storage tank to tanker trucks for final delivery at retail gas stations, or place the

  gasoline back into the pipeline for further distribution at another terminal.

         13.     Some terminals along the Colonial pipeline are owned and operated by Colonial

  itself. For example, Colonial owns and operates a terminal along the Colonial Pipeline called the

  Atlanta Junction facility in Austell, Georgia. However, other terminals along the Colonial pipeline

  are owned and operated by various third-party shippers, including Sunoco and Sunoco’s licensees.

         14.     When Sunoco and Sunoco’s licensees receive their gasoline at terminals, they often

  blend the gasoline with butane—using Sunoco’s patented technology—before the gasoline is

  distributed to other locations.


                                                    3
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 4 of 93 PageID #: 5225



         15.     Blending butane with gasoline raises the gasoline’s volatility, or its ability to

  combust, and proper gasoline volatility is important to the proper performance of car engines. For

  example, because gasoline is more difficult to combust in colder temperatures, it is generally

  desirable to increase the volatility of gasoline in colder months to keep cars performing at a

  consistent level year-around. Adding butane also reduces the cost for the gasoline provider

  because butane is generally less expensive than gasoline bought at the wholesale level. Blending

  butane with gasoline is therefore desirable to a gasoline supplier because doing so increases the

  overall volume of the gasoline, which reduces the cost of gasoline on a volumetric basis.

         16.     The Reid vapor pressure (“RVP”) is a common measure of and generic term for

  gasoline volatility. The U.S. Environmental Protection Agency (“EPA”), as well as states across

  the nation, regulate the maximum allowable RVP of gasoline that will be sold at retail gas stations.

  These regulations vary by regions, state and locality throughout the year. For example, in some

  areas, conventional gasoline sold between May 1 and September 15 may not exceed an RVP of

  7.8 to 9.0 pounds-per-square-inch (“psi”), but in other months, it may reach as high as 15.0 psi in

  some states.

         17.     Gasoline components including butane are first blended at refineries by third-party

  shippers, before the gasoline is injected into the pipeline and transported to terminals. However,

  because gasoline pipelines serve multiple regions that have variable RVP requirements, the

  refinery is limited to modifying the RVP of the gasoline to an amount below the lowest maximum

  RVP allowed for the regions served by the pipeline, and has to account for other limiting factors

  such as octane numbers. As such, the gasoline in a pipeline being transported from a refinery to a

  specific terminal will have a lower RVP than the maximum allowable RVP for the particular state

  or locality intended to be served by that terminal.




                                                   4
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 5 of 93 PageID #: 5226



         18.     Using Sunoco’s patented butane blending technology, Sunoco and its licensees

  blend butane with the gasoline received at their terminals to raise the gasoline’s RVP up to the

  maximum RVP allowable by law for the specific location to be served. This allows Sunoco and

  its licensees to maximize the amount of butane that they blend with gasoline, and thereby minimize

  their cost basis for the gasoline sold while also increasing the total volume.

         19.     On information and belief, Powder Springs is a joint venture between Colonial and

  Magellan that was formed to construct and develop a butane blending system at the Atlanta

  Junction facility. Exhibit 1 at 6, ¶ 26; Exhibit 2 at 4. Through Powder Springs, Magellan and

  Colonial have “invested millions of dollars” in the construction of this butane blending system at

  the Atlanta Junction facility. Exhibit 1 at 6, ¶ 26 (“Colonial admits that the Joint Venture has

  invested millions of dollars in the construction of facilities to enable butane injections into the

  Colonial pipeline in Atlanta, Georgia.”).

         20.     Magellan acted as the construction manager for the blending system, and also acts

  (or will act) as the operator of the system. Exhibit 2 at 4 (“We own a 50% interest in Powder

  Springs Logistics, LLC (‘Powder Springs’), which was formed to construct and develop a butane

  blending system, including 120,000 barrels of butane storage, near Atlanta, Georgia. We served as

  construction manager and serve as operator of the Powder Springs facility, which we expect to

  begin operating in first quarter 2017”).

         21.     The newly-installed blending system now enables Defendants to inject butane into

  the gasoline product, as the gasoline product passes through the Atlanta Junction facility and

  continues on to the various third-party customers (such as Sunoco and its licensees) at terminals

  downstream of the Atlanta Junction facility. Exhibit 1 at 18, ¶ 22 (“Beginning in December 2014,




                                                    5
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 6 of 93 PageID #: 5227



  Colonial, through a subsidiary entity, invested in the Joint Venture, which now has the capacity to

  inject butane into product flowing through Colonial’s pipeline in Atlanta, Georgia.”).

         22.     For example, on information and belief, the newly-installed blending system will

  inject butane into various gasoline pipelines passing through the Atlanta Junction facility, such as

  the “spur pipelines” destined for Knoxville, Bainbridge, Nashville, and Doraville (among others).

  Upon information and belief, the blending system will also inject butane into the “Line 1 pipeline”

  as it passes through the Atlanta Junction facility and continues northbound.

         23.     Upon information and belief, through the newly-created entity Powder Springs,

  Magellan and Colonial intend to sell the additional volume of gasoline that will be created by its

  unauthorized use of Sunoco’s patented technology to customers of Powder Springs, with the

  profits accruing solely to the entity Powder Springs. Exhibit 1 at 2, ¶ 3 (“It is intended that

  customers of the Joint Venture will purchase and ship to designated destinations on the pipeline

  such quantities of gasoline as are created as a result of the Joint Venture’s butane injections.”); at

  5-6, ¶ 20 (“Colonial admits that it allows the Joint Venture to inject butane into the pipeline in

  Atlanta, Georgia which results in the creation of gasoline the Joint Venture sells to customers, with

  any profit or loss resulting from such sales accruing to the Joint Venture.”); Exhibit 3.

         24.     On information and belief, this butane blending system has already been

  constructed and is already operational for at least testing purposes. Exhibit 1 at 18, ¶ 22

  (“Beginning in December 2014, Colonial, through a subsidiary entity, invested in the Joint

  Venture, which now has the capacity to inject butane into product flowing through Colonial’s

  pipeline in Atlanta, Georgia.”).

         25.     As explained below, Defendants’ newly-installed butane blending system and

  butane blending activities infringe one or more claims of Sunoco’s butane blending patents.




                                                    6
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 7 of 93 PageID #: 5228



  Defendants’ infringement will cause irreparable harm to Sunoco and its licensees, which have been

  blending butane into gasoline at terminals downstream of the Atlanta Junction facility, because

  Defendants’ unauthorized blending will raise the gasoline RVP to or near the maximum allowable

  RVP. As a result, Defendants’ blending will effectively prevent Sunoco and its licensees from

  blending butane, at least beyond minimal amounts, drastically diminishing the value of Sunoco’s

  patented butane blending systems downstream and harming Sunoco’s ability to further develop its

  butane blending market along the Colonial pipeline and elsewhere. The infringement will result

  not just in financial harm at the terminals, but in a loss of market share and market opportunities,

  as well as a loss of business relationships and harm to Sunoco’s reputation with respect to its

  patented technology, that cannot be adequately accounted for with money damages.

         B.      Magellan’s Blending Systems

         26.     On information and belief, Magellan owns and operates butane blending systems

  and performs butane blending methods, including, for example, at the following locations: the

  East Houston Terminal, located at 7901 Wallisville Road, Houston, TX 77029; the Chattanooga

  II Terminal, located at 4326 Jersey Pike, Chattanooga, TN 37416; the Greensboro II Terminal,

  located at 7109 W Market St., Greensboro, NC 27419; the Allen Terminal, 107 S. Camper Road,

  Allen, OK 74825; the Carthage Terminal, 18195 County Road 138, Carthage, MO 64755; the

  Kansas City Terminal, Kansas City, KS; the Oklahoma City-Reno Terminal, 251 N. Sunnylane

  Road, Oklahoma City, OK 73117; the West Tulsa Terminal, 2120 S. 33rd West Avenue, Tulsa,

  OK 74107; the Dupont Terminal, Dupont, CO; and all other locations at which Magellan owns or

  operates reasonably similar butane blending systems (collectively, “Magellan’s Blending

  Systems”).




                                                   7
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 8 of 93 PageID #: 5229



         27.     For example, the Risk Management Plan (“RMP”) for the East Houston Terminal

  states: “The East Houston Facility is a butane storage and blending facility. The facility is located

  in Houston, TX. The 40 CFR 68 regulated substance at this facility is butane. Butane is stored

  onsite at a quantity greater than 10,000 lbs for blending into gasoline. The equipment which

  handles butane includes piping, storage - (4) butane bullets, and (1) butane sphere, and pumps.

  The maximum inventory for the system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit

  11 (RMP for Chattanooga II Terminal: “Magellan stores butane onsite for blending into gasoline

  . . . . The equipment which handles butane includes five pressure vessels and associated piping.

  The pressure vessel and associated piping may contain over 1,463,634 lbs of butane.”); Exhibit

  12 (RMP for Greensboro II Terminal: “Magellan stores butane onsite for blending into gasoline .

  . . . The equipment which handles butane includes five pressure vessels and associated piping. The

  pressure vessel and associated piping may contain up to 1,463,634 lbs of butane.”).

         28.     Further, on information and belief, Magellan utilizes automated equipment with its

  butane blending systems and methods, such as on-line vapor pressure analyzers, on-line vapor-

  liquid ratio analyzers, programmable logic controllers (“PLCs”), and processors, among other

  types of equipment.

         29.     For example, Madeleine McLean, a General Manager of Colonial Terminal

  Logistics, stated in a declaration filed on November 21, 2017: “In 2012, Colonial decided to

  construct a butane blending facility at Atlanta Junction to enable in-line butane blending on the

  Colonial pipeline. . . . I was project leader for the PSL project and dealt directly with both Magellan

  and Sunoco throughout the proposal process. . . . Part of the process was an evaluation of the

  respective automated blending capabilities of Magellan and Sunoco.” D.I. 35 at ¶¶ 4, 6, 7.




                                                    8
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 9 of 93 PageID #: 5230



         30.       Further, Magellan stores large quantities of butane at its terminals for blending into

  gasoline, which indicates the presence of automated blending equipment. See, e.g., Exhibit 10

  (9,526,126 lbs. of butane at East Houston Terminal); Exhibit 11 (1,463,634 lbs. of butane at

  Chattanooga II Terminal); Exhibit 12 (1,463,634 lbs. of butane at Greensboro II Terminal).

         31.       In addition, Magellan posted a job opening for an “Automated Instrument

  Technician” who would “be located in in Tulsa, OK or Atlanta, GA, with support responsibilities

  throughout Magellan’s South-East Terminals.” Exhibit 13. The responsibilities for this position

  included:

                  Coordinate and perform routine preventive maintenance (PM), repairs,
                   calibrations, and quality control (QC) measures to assure that all
                   automated instruments (including RVP, Sulfur, Karl Fisher Water
                   analyzers and automatic samplers) and blending control systems at
                   Magellan terminals are operating according to the manufacturer’s and
                   the Company’s specifications

                  Analyze QC data from RVP analyzers (on-stream and benchtop), sulfur
                   analyzers (on-stream and benchtop), and other similar automated
                   analytical instruments, adjusts, and identifies when repairs and other
                   maintenance is required per Company procedures

                  Develop troubleshooting and calibration procedures for automated
                   instrumentation

                  Conduct training of field operations personnel related to automated
                   instrumentation and blending control systems

                  Monitor, track and evaluate scheduled instrument check data and
                   performance charts for all automated instruments and blending systems
                   which monitor fuel quality

  Id.

         32.       Additional documents have been produced in this litigation, with confidentiality

  restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

  Magellan has been, and still is, utilizing automated butane blending equipment and systems at its

  facilities, including blending equipment such as, but not limited to, flow controllers, PLCs,


                                                     9
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 10 of 93 PageID #: 5231



   processors, injection pumps, flow control valves, and online vapor pressure analyzers. See, e.g.,

   MAG-SUN_00003146-3148;             MAG-SUN_00003361-3363;             MAG-SUN_00010754-11158;

   Magellan’s Resp. to Interrog. No. 1 (July 13, 2018).

          33.      As explained below, Magellan’s Blending Systems and butane blending activities

   infringe one or more claims of Sunoco’s butane blending patents.

                                            COUNT I
                        INFRINGEMENT OF U.S. PATENT NO. 9,494,948
               (Defendants’ Powder Springs System and Magellan’s Blending Systems)

          34.      Sunoco re-alleges and incorporates herein by reference the allegations in each of

   the preceding paragraphs as if fully set forth herein.

          35.      On November 15, 2016, U.S. Patent No. 9,494,948 (“the ’948 patent”) was duly

   and legally issued by the U.S. Patent and Trademark Office (“PTO”) to Mattingly et al. for an

   invention relating to “Versatile Systems for Continuous In-Line Blending of Butane and

   Petroleum.” A true and correct copy of the ’948 patent is attached hereto as Exhibit 4. The ’948

   patent is presumed valid pursuant to 35 U.S.C. § 282.

          36.      Mattingly et al. assigned all right, title and interest in the ’948 patent to Plaintiff

   Sunoco Partners Marketing & Terminals L.P.

          A.       Powder Springs System

          37.      In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Defendants are infringing one or more claims of the ’948 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline.

          38.      Claim 7, Preamble. The preamble of claim 7 recites “[a] system for blending

   butane with gasoline in a pipe to form a blend of butane and gasoline, wherein the gasoline and

   the blend of gasoline and butane each have a vapor pressure.”


                                                     10
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 11 of 93 PageID #: 5232



          39.     Defendants have made, used, and/or are using systems for blending butane with

   gasoline in a pipe to form a blend of butane and gasoline, wherein the gasoline and the blend of

   gasoline and butane each have a vapor pressure, at the Atlanta Junction facility.

          40.     For example, in Colonial’s Answer and Affirmative Defenses in the litigation

   George E. Warren Corporation v. Colonial Pipeline Company, No. 2:17-cv-01205-KM-JBC

   (D.N.J. July 31, 2017), ECF No. 24 (“GEW litigation”), Colonial admitted that “Powder Springs

   Logistics LLC is a Joint Venture that has constructed a facility in Georgia to enable in-line

   blending of butane into gasoline flowing through Colonial’s pipeline. It is intended that customers

   of the Joint Venture will purchase and ship to designated destinations on the pipeline such

   quantities of gasoline as are created as a result of the Joint Venture’s butane injections. Colonial

   admits that affiliates of Colonial and of Magellan Midstream Partners, LLP participate in the Joint

   Venture.” Exhibit 1 at 2, ¶ 3.

          41.     In addition, in Magellan’s Special Land Use Permit application (“SLUP

   application”), Magellan stated that “the facility will provide butane blending capabilities that

   effectively increase the supply of gasoline distributed from Colonial’s pipeline that is distributed

   along the east coast. The new facility will be used to blend a small percentage of butane into

   gasoline which will meet all federal, state and industry specifications and can be used in all

   vehicles with spark ignition engines.” Exhibit 5 at 4.

          42.     Accordingly, Defendants’ butane blending systems satisfy the preamble of claim 7.

          43.     Claim 7, Limitation (a). Claim 7 further recites “a butane reservoir in fluid

   connection with said gasoline.”

          44.     Defendants’ butane blending systems include a butane reservoir in fluid connection

   with the gasoline.




                                                   11
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 12 of 93 PageID #: 5233



          45.     For example, in its SLUP application, Magellan stated that “[t]he Injection System

   will be supplied from the Storage System which consists of two (2) 60,000 bbl (working volume)

   spheres and eight (8) vertical can pumps.” Exhibit 5 at 12.

          46.     In addition, RMP for the Powder Springs facility states that “Powder Springs

   Logistics is [a] butane storage and blending terminal which stores butane and blends into refined

   products pipelines. . . . The equipment which handles butane includes two pressure vessels, ten

   injection pumps and associated piping. The butane pressure vessel and associated piping may

   contain as much as 27,821,556 lbs of butane.” Exhibit 6.

          47.     Further, U.S. Patent No. 9,080,111 to Magellan (“the Magellan patent”) provides

   that “[b]y way of example, in terms of blending butane with gasoline, the inventive blending

   system 2 preferably comprises: one or more, preferably a plurality of, butane bullet tanks 6 or other

   pressurized butane storage vessels; one or more butane injection pump(s) 8 which deliver butane

   from the tank(s) 6 to the gasoline line 4 via a butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

          48.     On information and belief, the butane reservoirs are located in the following image,

   and identified as butane tanks:




                                                     12
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 13 of 93 PageID #: 5234




                                         Butane Tanks




    Before
    Construction
    (8/24/2015)




    After
    Construction
    (3/31/2017)




   Exhibit 8.

          49.   Accordingly, Defendants’ butane blending systems satisfy limitation (a) of claim

   7.




                                               13
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 14 of 93 PageID #: 5235



          50.     Claim 7, Limitation (b). Claim 7 further recites “an injector valve for discharging

   butane into said gasoline.”

          51.     Defendants’ butane blending systems include an injector valve for discharging

   butane into the gasoline.

          52.     For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “Powder Springs Logistics LLC is a Joint Venture that has constructed a

   facility in Georgia to enable in-line blending of butane into gasoline flowing through Colonial’s

   pipeline. It is intended that customers of the Joint Venture will purchase and ship to designated

   destinations on the pipeline such quantities of gasoline as are created as a result of the Joint

   Venture’s butane injections. Colonial admits that affiliates of Colonial and of Magellan Midstream

   Partners, LLP participate in the Joint Venture.” Exhibit 1 at 2, ¶ 3.

          53.     In its SLUP application, Magellan stated that “[e]ight (8) vertical can pumps . . .

   will be installed to transfer butane from the spheres through the Injection System to the Injection

   Point.” Exhibit 5 at 12.

          54.     The RMP from the Powder Springs facility states that “Powder Springs Logistics

   is [a] butane storage and blending terminal which stores butane and blends into refined products

   pipelines. . . . The equipment which handles butane includes two pressure vessels, ten injection

   pumps and associated piping. The butane pressure vessel and associated piping may contain as

   much as 27,821,556 lbs of butane.” Exhibit 6 at 2.

          55.     Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or

   more butane injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via




                                                   14
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 15 of 93 PageID #: 5236



   a butane injection line 10; . . . a flow control valve 16 or other controller (e.g., a variable frequency

   drive) provided in the butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

             56.   On information and belief, the injector valves (such as, a control valve or a valve

   in combination with a pump) for discharging butane into the gasoline product, identified as flow

   control devices in the image below, are installed next to the butane tanks and butane transfer

   meters:

                                    Butane Injector Valves / Devices




    After
    Construction
    (3/31/2017)




   Exhibit 8.

             57.   On information and belief, butane injection lines are installed from the butane

   injection devices to the gasoline pipelines and identified in the images below for both the spur

   lines and Line 1:




                                                      15
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 16 of 93 PageID #: 5237




                                Spur Injection Lines




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




                                        16
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 17 of 93 PageID #: 5238




                                 Line 1 Pipeline Injection Line




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




   Exhibit 8.

          58.   Accordingly, Defendants’ butane blending systems satisfy limitation (b) of claim

   7.




                                               17
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 18 of 93 PageID #: 5239



          59.     Claim 7, Limitation (c). Claim 7 further recites “a vapor pressure analyzer

   connected to said pipe, said analyzer configured to determine the vapor pressure of the blend of

   gasoline and butane, and to transmit said vapor pressure to a processor.”

          60.     On information and belief, Defendants’ butane blending systems include a vapor

   pressure analyzer connected to the pipe and configured to determine the vapor pressure of the

   blend of gasoline and butane.

          61.     On information and belief, Defendants’ butane blending systems include a vapor

   pressure analyzer connected to the pipe and configured to transmit the vapor pressure to a

   processor.

          62.     For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25.

          63.     One of the specifications for which the system is “calibrated” is the vapor pressure

   of the gasoline. For example, in Colonial’s Answer and Affirmative Defenses in the GEW

   litigation, Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical

   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Exhibit 1 at 12-13, ¶ 6.




                                                   18
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 19 of 93 PageID #: 5240



              64.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “the Joint Venture has invested millions of dollars in the construction of

   facilities to enable butane injections into the Colonial pipeline in Atlanta, Georgia.” Exhibit 1 at

   6, ¶ 26.

              65.   In addition, Magellan stated in its SLUP application that “[t]he site will consist of

   three (3) buildings (control building, testing facility, and office), six (6) offloading spots for

   offloading butane into the storage system, two (2) 60,000 bbl (working capacity) spheres each 90

   feet in diameter, and eight (8) vertical can pumps.” Exhibit 5 at 4.

              66.   Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . an online

   sampler and RVP analyzer 14 which automatically samples and determines the RVP of the

   gasoline/butane blend in the gasoline line 4 at a point downstream of the butane injection point 5

   and downstream of the mixer 12; . . . and a programmable logic controller (PLC) or other

   automated controller 18 which receives the RVP data from the downstream analyzer 14 . . . .”

   Exhibit 7 at 8:25-45.

              67.   On information and belief, the vapor pressure analyzers connected to the pipe are

   located in the following building identified as analyzer building for the spur lines and Line 1

   images below:




                                                     19
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 20 of 93 PageID #: 5241




                                Spur Injection Lines




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




                                        20
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 21 of 93 PageID #: 5242




                                        Line 1 Pipeline Injection Line




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




   Exhibit 8.

           68.     Accordingly, on information and belief, Defendants’ butane blending systems

   satisfy limitation (c) of claim 7.

           69.     Claim 7, Limitation (d). Claim 7 further recites “a programmable logic controller

   governing the flow of butane through said injector valve.”



                                                     21
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 22 of 93 PageID #: 5243



           70.     On information and belief, Defendants’ butane blending systems include a

   programmable logic controller (“PLC”) governing the flow of butane through the injector valve.

           71.     For example, Magellan stated in its SLUP application that “[e]ight (8) vertical can

   pumps . . . will be installed to transfer butane from the spheres through the Injection System to the

   Injection Point.” Exhibit 5 at 12.

           72.     The RMP for the Powder Springs facility states that “Powder Springs Logistics is

   [a] butane storage and blending terminal which stores butane and blends into refined products

   pipelines. . . . The equipment which handles butane includes two pressure vessels, ten injection

   pumps and associated piping. The butane pressure vessel and associated piping may contain as

   much as 27,821,556 lbs of butane.” Exhibit 6 at 2.

           73.     Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: one or more,

   preferably a plurality of, butane bullet tanks 6 or other pressurized butane storage vessels; . . . a

   programmable logic controller (PLC) or other automated controller 18 which receives the RVP

   data from the downstream analyzer 14, determines an appropriate butane blend ratio based upon

   the RVP data, and implements the calculated blending ratio by automatically operating the butane

   control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

           74.     Accordingly, on information and belief, Defendants’ butane blending systems

   satisfy limitation (d) of claim 7.

           75.     Claim 7, Limitation (e). Claim 7 further recites “a processor programmed to

   receive the vapor pressure from the analyzer, calculate an amount of butane to inject into the

   gasoline based on a maximum preprogrammed volatility limit, and provide a control signal to said

   programmable logic controller according to said maximum preprogrammed volatility limit;




                                                    22
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 23 of 93 PageID #: 5244



   wherein the programmable logic controller is configured to adjust the injector valve to govern the

   flow of butane through said injector valve into said gasoline based on the signal from the

   processor.”

          76.     On information and belief, Defendants’ butane blending systems include a

   processor programmed to receive the vapor pressure from the analyzer, calculate an amount of

   butane to inject into the gasoline based on a maximum preprogrammed volatility limit, and provide

   a control signal to the PLC according to the maximum preprogrammed volatility limit.

          77.     On information and belief, Defendants’ butane blending systems include a PLC

   configured to adjust the injector valve to govern the flow of butane through the injector valve into

   the gasoline based on the signal from the processor.

          78.     For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25.

          79.     One of the specifications for which the system is “calibrated” is the vapor pressure

   of the gasoline. For example, in Colonial’s Answer and Affirmative Defenses in the GEW

   litigation, Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical

   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Exhibit 1 at 12-13, ¶ 6.




                                                   23
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 24 of 93 PageID #: 5245



              80.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “the Joint Venture has invested millions of dollars in the construction of

   facilities to enable butane injections into the Colonial pipeline in Atlanta, Georgia.” Exhibit 1 at

   6, ¶ 26.

              81.   Magellan stated in its SLUP application that “the facility will provide butane

   blending capabilities that effectively increase the supply of gasoline distributed from Colonial’s

   pipeline that is distributed along the east coast. The new facility will be used to blend a small

   percentage of butane into gasoline which will meet all federal, state and industry specifications

   and can be used in all vehicles with spark ignition engines.” Exhibit 5 at 4.

              82.   In addition, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . a

   programmable logic controller (PLC) or other automated controller 18 which receives the RVP

   data from the downstream analyzer 14, determines an appropriate butane blend ratio based upon

   the RVP data, and implements the calculated blending ratio by automatically operating the butane

   control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

              83.   Accordingly, on information and belief, Defendants’ butane blending systems

   satisfy limitation (e) of claim 7.

              84.   On information and belief, Defendants will continue to infringe one or more claims

   of the ’948 patent unless enjoined by this Court.

              85.   Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge, or should have had knowledge, of the earlier-issued U.S. Patent No. 6,679,302 (“the

   ’302 patent”) and the ’302 patent family, and commercial embodiments thereof, since at least 2006




                                                    24
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 25 of 93 PageID #: 5246



   or 2007. Such knowledge was obtained through commercial dealings between Sunoco and

   Magellan.

          86.     Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge, or should have had knowledge, of the earlier-issued the ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2013. For example, the following

   patents in the ’302 patent family are cited on the face of the Magellan patent: the ’302 patent; U.S.

   Patent No. 7,032,629 (“the ’629 patent”); U.S. Patent No. 7,631,671 (“the ’671 patent”); and U.S.

   Patent Publication No. 2010/0084047 A1 (now U.S. Patent No. 8,176,951 (“the ’951 patent”)).

   Exhibit 7, References Cited.

          87.     Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’671 patent since at least 2014 when the Examiner rejected various

   claims of the Magellan patent as anticipated and/or rendered obvious by the ’671 patent (U.S.

   Patent Publication No. 2006/0278304 A1).

          88.     Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least May 2015. Such knowledge was obtained through commercial

   dealings between Sunoco and Magellan.

          89.     Powder Springs, through joint venturer Colonial, has had knowledge, or should

   have had knowledge, of Sunoco’s butane blending patents and Sunoco’s patented systems and

   methods, and commercial embodiments thereof, since at least its formation in 2014. Such

   knowledge was obtained during or in relation to various presentations given by Sunoco to Colonial

   in 2013 regarding the licensing of Sunoco’s patented blending systems.




                                                    25
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 26 of 93 PageID #: 5247



          90.     The ’948 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’948 patent shares a nearly identical specification with the ’671 patent.1 Like the

   ’302, ’629, and ’671 patents, the ’948 patent claims its earliest priority date to Provisional

   Application No. 60/267,844, filed February 9, 2001.

          91.     On information and belief, Defendants have been on notice of the claims of the

   ’948 patent since they first published as U.S. Patent Publication No. 2016/0068775 on March 10,

   2016, and have had knowledge of the ’948 patent since its date of issuance on November 15, 2016,

   or at least as of the date of the Original Complaint (October 4, 2017).

          92.     Despite this knowledge, Defendants continued to make, use, sell and/or offer to sell

   gasoline blended with butane, and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Defendants knew or should have known (and currently know or should

   know) that their actions constitute infringement of the ’948 patent, and have had such knowledge

   since at least 2017 when Defendants’ infringement began. As a result, Defendants’ infringement

   of the ’948 patent has been, and continues to be, willful and deliberate. Additional documents

   have been produced in this litigation, with confidentiality restrictions in accordance with the

   Protective Order (D.I. 93), which provide further support that Defendants’ conduct amounts to

   willful infringement. See, e.g., MAG-SUN_00003542.

          93.     As a result of Defendants’ infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.




   1
          The ’948 patent contains one additional figure from the ’302 patent, which was
   incorporated by reference in its entirety, and a disclosure related to this figure. See Exhibit 4,
   ’948 Patent, Fig. 6, 16:21-17:7.


                                                   26
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 27 of 93 PageID #: 5248



            94.    On information and belief, the conduct of Defendants presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

            B.     Magellan’s Blending Systems

            95.    In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Magellan is infringing one or more claims of the ’948 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline, including with

   Magellan’s Blending Systems (see, supra, Facts Common to Each Claim for Relief, § B).

            96.    Claim 7, Preamble. The preamble of claim 7 recites “[a] system for blending

   butane with gasoline in a pipe to form a blend of butane and gasoline, wherein the gasoline and

   the blend of gasoline and butane each have a vapor pressure.”

            97.    Magellan has made, has used, and/or is using systems for blending butane with

   gasoline in a pipe to form a blend of butane and gasoline, wherein the gasoline and the blend of

   gasoline and butane each have a vapor pressure. See, supra, Facts Common to Each Claim for

   Relief, § B.

            98.    Accordingly, Magellan’s butane blending systems satisfy the preamble of claim 7.

            99.    Claim 7, Limitation (a). Claim 7 further recites “a butane reservoir in fluid

   connection with said gasoline.”

            100.   Magellan’s butane blending systems include a butane reservoir in fluid connection

   with the gasoline.

            101.   For example, the RMP for the East Houston Terminal states: “The East Houston

   Facility is a butane storage and blending facility. The facility is located in Houston, TX. The 40




                                                   27
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 28 of 93 PageID #: 5249



   CFR 68 regulated substance at this facility is butane. Butane is stored onsite at a quantity greater

   than 10,000 lbs for blending into gasoline. The equipment which handles butane includes piping,

   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the

   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal); Exhibit 12 (RMP for Greensboro II Terminal).

          102.    Further, U.S. Patent No. 9,080,111 to Magellan (“the Magellan patent”) provides

   that “[b]y way of example, in terms of blending butane with gasoline, the inventive blending

   system 2 preferably comprises: one or more, preferably a plurality of, butane bullet tanks 6 or other

   pressurized butane storage vessels; one or more butane injection pump(s) 8 which deliver butane

   from the tank(s) 6 to the gasoline line 4 via a butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

          103.    On information and belief, the butane reservoirs at the East Houston Terminal are

   located in the following image:




                                                     28
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 29 of 93 PageID #: 5250
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 30 of 93 PageID #: 5251



   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the

   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal); Exhibit 12 (RMP for Greensboro II Terminal). Furthermore, the facilities include

   “valves.” Exhibit 10 (RMP for the East Houston Terminal) (“The facility complies with the

   Federal and State requirements for leak detection of valves, pumps, and flanges.”); see also

   Exhibit 11 (RMP for Chattanooga II Terminal) (same); Exhibit 12 (RMP for Greensboro II

   Terminal) (same).

           108.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or

   more butane injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via

   a butane injection line 10; . . . a flow control valve 16 or other controller (e.g., a variable frequency

   drive) provided in the butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

           109.    On information and belief, the butane injector valves for discharging butane into

   gasoline are located along the butane injection lines (blue), as identified in the images below:




                                                      30
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 31 of 93 PageID #: 5252




                                        Injection Lines / Valve




   Exhibit 14.

          110.    Accordingly, Magellan’s butane blending systems satisfy limitation (b) of claim 7.

          111.    Claim 7, Limitation (c). Claim 7 further recites “a vapor pressure analyzer

   connected to said pipe, said analyzer configured to determine the vapor pressure of the blend of

   gasoline and butane, and to transmit said vapor pressure to a processor.”

          112.    On information and belief, Magellan’s butane blending systems include a vapor

   pressure analyzer connected to the pipe, which is configured to determine the vapor pressure of

   the blended gasoline/butane and to transmit the vapor pressure to a processor.


                                                  31
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 32 of 93 PageID #: 5253



           113.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as on-line analyzers for measuring the vapor pressure of gasoline and transmitting

   the vapor pressure to a processor. See, supra, Facts Common to Each Claim for Relief, § B. More

   specifically, additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Magellan’s systems include online analyzers.          See, e.g., MAG-SUN_00003361; MAG-

   SUN_00010754-11158.

           114.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . an online

   sampler and RVP analyzer 14 which automatically samples and determines the RVP of the

   gasoline/butane blend in the gasoline line 4 at a point downstream of the butane injection point 5

   and downstream of the mixer 12; . . . and a programmable logic controller (PLC) or other

   automated controller 18 which receives the RVP data from the downstream analyzer 14 . . . .”

   Exhibit 7 at 8:25-45.

           115.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (c) of claim 7.

           116.    Claim 7, Limitation (d). Claim 7 further recites “a programmable logic controller

   governing the flow of butane through said injector valve.”

           117.    On information and belief, Magellan’s butane blending systems include a PLC

   governing the flow of butane through the injector valve.

           118.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as PLCs for governing the flow of butane through the injector valve. See, supra,

   Facts Common to Each Claim for Relief, § B. More specifically, additional documents have been




                                                   32
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 33 of 93 PageID #: 5254



   produced in this litigation, with confidentiality restrictions in accordance with the Protective Order

   (D.I. 93), which provide further support that Magellan’s systems include PLCs. See, e.g., MAG-

   SUN_00003363; MAG-SUN_00010754-11158.

           119.    In addition, the RMP for the East Houston Terminal states: “The East Houston

   Facility is a butane storage and blending facility. The facility is located in Houston, TX. The 40

   CFR 68 regulated substance at this facility is butane. Butane is stored onsite at a quantity greater

   than 10,000 lbs for blending into gasoline. The equipment which handles butane includes piping,

   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the

   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal); Exhibit 12 (RMP for Greensboro II Terminal).

           120.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: one or more,

   preferably a plurality of, butane bullet tanks 6 or other pressurized butane storage vessels; . . . a

   programmable logic controller (PLC) or other automated controller 18 which receives the RVP

   data from the downstream analyzer 14, determines an appropriate butane blend ratio based upon

   the RVP data, and implements the calculated blending ratio by automatically operating the butane

   control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

           121.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (d) of claim 7.

           122.    Claim 7, Limitation (e). Claim 7 further recites “a processor programmed to

   receive the vapor pressure from the analyzer, calculate an amount of butane to inject into the

   gasoline based on a maximum preprogrammed volatility limit, and provide a control signal to said

   programmable logic controller according to said maximum preprogrammed volatility limit;




                                                    33
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 34 of 93 PageID #: 5255



   wherein the programmable logic controller is configured to adjust the injector valve to govern the

   flow of butane through said injector valve into said gasoline based on the signal from the

   processor.”

          123.    On information and belief, Magellan’s butane blending systems include a processor

   programmed to receive the vapor pressure from the analyzer, calculate an amount of butane to

   inject into the gasoline based on a maximum preprogrammed volatility limit, and provide a control

   signal to the PLC according to the maximum preprogrammed volatility limit, where the PLC is

   configured to adjust the injector valve to govern the flow of butane through the injector valve into

   the gasoline based on the signal from the processor.

          124.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as processors for calculating an amount of butane to inject into the gasoline and

   for providing a control signal to a PLC, and PLCs for adjusting the injector valve based on the

   signal. See, supra, Facts Common to Each Claim for Relief, § B. More specifically, additional

   documents have been produced in this litigation, with confidentiality restrictions in accordance

   with the Protective Order (D.I. 93), which provide further support that Magellan’s systems include

   processors. See, e.g., MAG-SUN_00003363; MAG-SUN_00010754-11158.

          125.    The Magellan patent provides that “[b]y way of example, in terms of blending

   butane with gasoline, the inventive blending system 2 preferably comprises: . . . a programmable

   logic controller (PLC) or other automated controller 18 which receives the RVP data from the

   downstream analyzer 14, determines an appropriate butane blend ratio based upon the RVP data,

   and implements the calculated blending ratio by automatically operating the butane control valve

   16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.




                                                   34
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 35 of 93 PageID #: 5256



           126.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (e) of claim 7.

           127.    On information and belief, Magellan will continue to infringe one or more claims

   of the ’948 patent unless enjoined by this Court.

           128.    Magellan has had knowledge of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2006 or 2007. Such knowledge was

   obtained through commercial dealings between Sunoco and Magellan.

           129.    Magellan has had knowledge, or should have had knowledge, of the earlier-issued

   ’302 patent and the ’302 patent family, and commercial embodiments thereof, since at least 2013.

   For example, the following patents in the ’302 patent family are cited on the face of the Magellan

   patent: the ’302 patent; the ’629 patent; the ’671 patent; and U.S. Patent Publication No.

   2010/0084047 A1 (now the ’951 patent). Exhibit 7, References Cited.

           130.    Magellan has had further knowledge of the earlier-issued ’671 patent since at least

   2014 when the Examiner rejected various claims of the Magellan patent as anticipated and/or

   rendered obvious by the ’671 patent (U.S. Patent Publication No. 2006/0278304 A1).

           131.    Magellan has had further knowledge of the earlier-issued ’302 patent and the ’302

   patent family, and commercial embodiments thereof, since at least May 2015. Such knowledge

   was obtained through commercial dealings between Sunoco and Magellan.

           132.    The ’948 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’948 patent shares a nearly identical specification with the ’671 patent.2 Like the




   2
           The ’948 patent contains one additional figure from the ’302 patent, which was
   incorporated by reference in its entirety, and a disclosure related to this figure. See Exhibit 4, ’948
   Patent, Fig. 6, 16:21-17:7.


                                                     35
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 36 of 93 PageID #: 5257



   ’302, ’629, and ’671 patents, the ’948 patent claims its earliest priority date to Provisional

   Application No. 60/267,844, filed February 9, 2001.

            133.   On information and belief, Magellan has been on notice of the claims of the ’948

   patent since they first published as U.S. Patent Publication No. 2016/0068775 on March 10, 2016,

   and had knowledge of the ’948 patent since its date of issuance on November 15, 2016, or at least

   as of the date of the Original Complaint (October 4, 2017).

            134.   Despite this knowledge, Magellan continued to make, use, sell and/or offer to sell

   gasoline blended with butane, and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Magellan knew or should have known (and currently knows or should

   know) that its actions constitute infringement of the ’948 patent, and has had such knowledge since

   at least 2016. As a result, Magellan’s infringement of the ’948 patent has been, and continues to

   be, willful and deliberate. Additional documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 93), which provide further

   support that Magellan’s conduct amounts to willful infringement.                 See, e.g., MAG-

   SUN_00003542.

            135.   As a result of Magellan’s infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            136.   On information and belief, the conduct of Magellan presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

                                           COUNT II
                       INFRINGEMENT OF U.S. PATENT NO. 9,606,548
              (Defendants’ Powder Springs System and Magellan’s Blending Systems)

            137.   Sunoco re-alleges and incorporates herein by reference the allegations in each of

   the preceding paragraphs as if fully set forth herein.


                                                    36
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 37 of 93 PageID #: 5258



          138.    On March 28, 2017, U.S. Patent No. 9,606,548 (“the ’548 patent”) was duly and

   legally issued by the U.S. Patent and Trademark Office (“PTO”) to Mattingly et al. for an invention

   relating to “Versatile Systems for Continuous In-Line Blending of Butane and Petroleum.” A true

   and correct copy of the ’548 patent is attached hereto as Exhibit 9. The ’548 patent is presumed

   valid pursuant to 35 U.S.C. § 282.

          139.    Mattingly et al. assigned all right, title and interest in the ’548 patent to Plaintiff

   Sunoco Partners Marketing & Terminals L.P.

          A.      Powder Springs System

          140.    In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Defendants are infringing one or more claims of the ’548 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline.

          141.    Claim 1, Preamble. The preamble of claim 1 recites “[a] system for blending

   butane with a gasoline stream having a gasoline flow rate.”

          142.    Defendants have been and/or still are utilizing systems for blending butane with a

   gasoline stream having a gasoline flow rate at Colonial’s Atlanta Junction facility.

          143.    For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “Powder Springs Logistics LLC is a Joint Venture that has constructed a

   facility in Georgia to enable in-line blending of butane into gasoline flowing through Colonial’s

   pipeline. It is intended that customers of the Joint Venture will purchase and ship to designated

   destinations on the pipeline such quantities of gasoline as are created as a result of the Joint

   Venture’s butane injections. Colonial admits that affiliates of Colonial and of Magellan Midstream

   Partners, LLP participate in the Joint Venture.” Exhibit 1 at 2, ¶ 3.




                                                    37
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 38 of 93 PageID #: 5259



          144.    In addition, Magellan stated in its SLUP application that “the facility will provide

   butane blending capabilities that effectively increase the supply of gasoline distributed from

   Colonial’s pipeline that is distributed along the east coast. The new facility will be used to blend

   a small percentage of butane into gasoline which will meet all federal, state and industry

   specifications and can be used in all vehicles with spark ignition engines.” Exhibit 5 at 4.

          145.    Accordingly, Defendants’ butane blending systems satisfy the preamble of claim 1.

          146.    Claim 1, Limitation (a). Claim 1 further recites “an injection device injecting the

   butane into the gasoline stream at a butane flow rate.”

          147.    Defendants’ butane blending systems include an injection device injecting the

   butane into the gasoline stream at a butane flow rate.

          148.    For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “Powder Springs Logistics LLC is a Joint Venture that has constructed a

   facility in Georgia to enable in-line blending of butane into gasoline flowing through Colonial’s

   pipeline. It is intended that customers of the Joint Venture will purchase and ship to designated

   destinations on the pipeline such quantities of gasoline as are created as a result of the Joint

   Venture’s butane injections. Colonial admits that affiliates of Colonial and of Magellan Midstream

   Partners, LLP participate in the Joint Venture.” Exhibit 1 at 2, ¶ 3.

          149.    In its SLUP application, Magellan stated that “[e]ight (8) vertical can pumps . . .

   will be installed to transfer butane from the spheres through the Injection System to the Injection

   Point.” Exhibit 5 at 12.

          150.    The RMP from the Powder Springs facility states that “Powder Springs Logistics

   is [a] butane storage and blending terminal which stores butane and blends into refined products

   pipelines. . . . The equipment which handles butane includes two pressure vessels, ten injection




                                                   38
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 39 of 93 PageID #: 5260



   pumps and associated piping. The butane pressure vessel and associated piping may contain as

   much as 27,821,556 lbs of butane.” Exhibit 6.

           151.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or

   more butane injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via

   a butane injection line 10; . . . a flow control valve 16 or other controller (e.g., a variable frequency

   drive) provided in the butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

           152.    On information and belief, the injection devices (such as, a control valve or a valve

   in combination with a pump) for discharging butane into the gasoline product, identified as flow

   control devices in the image below, are installed next to the butane storage tanks and butane

   transfer meters:

                                    Butane Injector Valves / Devices




    After
    Construction
    (3/31/2017)




                                                      39
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 40 of 93 PageID #: 5261



   Exhibit 8.

          153.    On information and belief, butane injection lines are installed from the butane

   injection devices to the gasoline pipelines and identified in the images below for both the spur

   lines and Line 1:

                                         Spur Injection Lines




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




                                                 40
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 41 of 93 PageID #: 5262




                                     Line 1 Pipeline Injection Line




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




   Exhibit 8.

          154.    Accordingly, Defendants’ blending systems satisfy limitation (a) of claim 1.

          155.    Claim 1, Limitation (b). Claim 1 further recites “a volatility measurement device

   in communication with the gasoline stream, the volatility measurement device configured to output

   data representative of a volatility measurement.”



                                                  41
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 42 of 93 PageID #: 5263



              156.   On information and belief, Defendants’ butane blending systems include a

   volatility measurement device in communication with the gasoline stream and configured to output

   data representative of a volatility measurement.

              157.   For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25.

              158.   One of the specifications for which the system is “calibrated” is the vapor pressure

   of the gasoline. For example, in Colonial’s Answer and Affirmative Defenses in the GEW

   litigation, Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical

   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Exhibit 1 at 12-13, ¶ 6.

              159.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “the Joint Venture has invested millions of dollars in the construction of

   facilities to enable butane injections into the Colonial pipeline in Atlanta, Georgia.” Exhibit 1 at

   6, ¶ 26.

              160.   In addition, Magellan stated in its SLUP application that “[t]he site will consist of

   three (3) buildings (control building, testing facility, and office), six (6) offloading spots for




                                                      42
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 43 of 93 PageID #: 5264



   offloading butane into the storage system, two (2) 60,000 bbl (working capacity) spheres each 90

   feet in diameter, and eight (8) vertical can pumps.” Exhibit 5 at 4.

             161.   Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . an online

   sampler and RVP analyzer 14 which automatically samples and determines the RVP of the

   gasoline/butane blend in the gasoline line 4 at a point downstream of the butane injection point 5

   and downstream of the mixer 12; . . . and a programmable logic controller (PLC) or other

   automated controller 18 which receives the RVP data from the downstream analyzer 14 . . . .”

   Exhibit 7 at 8:25-45.

             162.   On information and belief, the volatility measurement device in communication

   with the gasoline stream is located in the analyzer building identified below for the spur lines and

   Line 1:




                                                   43
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 44 of 93 PageID #: 5265




                                 Spur Injection Lines




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




                                        44
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 45 of 93 PageID #: 5266




                                        Line 1 Pipeline Injection Line




    Before
    Construction
    (5/7/2016)




    After
    Construction
    (3/31/2017)




   Exhibit 8.

           163.    Accordingly, on information and belief, Defendants’ butane blending systems

   satisfy limitation (b) of claim 1.

           164.    Claim 1, Limitation (c). Claim 1 further recites “a processor in connection with

   the injection device and the volatility measurement device, the processor configured to: receive



                                                    45
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 46 of 93 PageID #: 5267



   the volatility measurement; receive a target volatility value; determine an adjustment to the butane

   flow rate based on the volatility measurement and the target volatility value; and output a signal

   representative of the adjustment to the injection device.”

          165.    On information and belief, Defendants’ butane blending systems include a

   processor in connection with the injection device and the volatility measurement device.

          166.    On information and belief, Defendants’ butane blending systems include a

   processor configured to: receive the volatility measurement; receive a target volatility value;

   determine an adjustment to the butane flow rate based on the volatility measurement and the target

   volatility value; and output a signal representative of the adjustment to the injection device.

          167.    For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25.

          168.    One of the specifications for which the system is “calibrated” is the vapor pressure

   of the gasoline. For example, in Colonial’s Answer and Affirmative Defenses in the GEW

   litigation, Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical

   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Exhibit 1 at 12-13, ¶ 6.




                                                    46
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 47 of 93 PageID #: 5268



              169.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “the Joint Venture has invested millions of dollars in the construction of

   facilities to enable butane injections into the Colonial pipeline in Atlanta, Georgia.” Exhibit 1 at

   6, ¶ 26.

              170.   Magellan stated in its SLUP application that “the facility will provide butane

   blending capabilities that effectively increase the supply of gasoline distributed from Colonial’s

   pipeline that is distributed along the east coast. The new facility will be used to blend a small

   percentage of butane into gasoline which will meet all federal, state and industry specifications

   and can be used in all vehicles with spark ignition engines.” Exhibit 5 at 4.

              171.   In addition, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . a

   programmable logic controller (PLC) or other automated controller 18 which receives the RVP

   data from the downstream analyzer 14, determines an appropriate butane blend ratio based upon

   the RVP data, and implements the calculated blending ratio by automatically operating the butane

   control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

              172.   Accordingly, on information and belief, Defendants’ butane blending systems

   satisfy limitation (c) of claim 1.

              173.   Claim 3. Furthermore, claim 3 of the ’548 patent recites: “The system of claim 1,

   further comprising a plurality of gasoline streams each associated with a different type of gasoline,

   at least one gasoline stream being selectable for blending with the butane.”

              174.   On information and belief, Defendants’ butane blending systems include a plurality

   of gasoline streams each associated with a different type of gasoline, at least one gasoline stream

   being selectable for blending with the butane.




                                                     47
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 48 of 93 PageID #: 5269



          175.    For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25.

          176.    One of the specifications for which the system is “calibrated” is the vapor pressure

   of various types of gasoline. For example, in Colonial’s Answer and Affirmative Defenses in the

   GEW litigation, Colonial explained that “[t]he different types and grades of petroleum products

   that Colonial ships must meet Colonial’s published product specifications, which set forth the

   minimum and maximum requirements for each type and grade of product admissible into the

   pipeline, e.g., regular gasoline, premium gasoline, diesel, jet fuel, etc. These specifications include

   acceptable ranges for various chemical attributes of the product, such as octane rating and

   measures of volatility, including Reid Vapor Pressure (‘RVP’) and vapor-to-liquid ratio.

   Accordingly, one shipper’s product within a given product specification may have, e.g., a slighter

   higher or lower RVP compared with another shipper’s product, while both shipper’s products may

   still meet the same product specification, e.g., A1 gasoline.” Exhibit 1 at 12-13, ¶ 6.

          177.    Further, Magellan stated in its SLUP application that “the facility will provide

   butane blending capabilities that effectively increase the supply of gasoline distributed from

   Colonial’s pipeline that is distributed along the east coast. The new facility will be used to blend a

   small percentage of butane into gasoline which will meet all federal, state and industry

   specifications and can be used in all vehicles with spark ignition engines.” Exhibit 5 at 4.

          178.    Accordingly, on information and belief, Defendants’ butane blending systems also

   satisfy claim 3.




                                                     48
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 49 of 93 PageID #: 5270



          179.    On information and belief, Defendants will infringe one or more claims of the ’548

   patent unless enjoined by this Court.

          180.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge of the earlier-issued the ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least 2006 or 2007. Such knowledge was obtained through

   commercial dealings between Sunoco and Magellan.

          181.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge, or should have had knowledge, of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2013. For example, the following

   patents in the ’302 patent family are cited on the face of the Magellan patent: the ’302 patent; the

   ’629 patent; the ’671 patent; and U.S. Patent Publication No. 2010/0084047 A1 (now the ’951

   patent). Exhibit 7, References Cited.

          182.    Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’671 patent since at least 2014 when the Examiner rejected various

   claims of the Magellan patent as anticipated and/or rendered obvious by the ’671 patent (U.S.

   Patent Publication No. 2006/0278304 A1).

          183.    Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least May 2015. Such knowledge was obtained through commercial

   dealings between Sunoco and Magellan.

          184.    Powder Springs, through joint venturer Colonial, has had knowledge, or should

   have had knowledge, of Sunoco’s butane blending patents and Sunoco’s patented systems and

   methods, and commercial embodiments thereof, since at least its formation in 2014. Such




                                                   49
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 50 of 93 PageID #: 5271



   knowledge was obtained during or in relation to various presentations given by Sunoco to Colonial

   in 2013 regarding the licensing of Sunoco’s patented blending systems.

          185.    The ’548 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’548 patent shares a nearly identical specification with the ’671 patent.3 Like the

   ’302, ’629, and ’671 patents, the ’548 patent claims its earliest priority date to Provisional

   Application No. 60/267,844, filed February 9, 2001.

          186.    On information and belief, Defendants have been on notice of the claims of the

   ’548 patent since they first published as U.S. Patent Publication No. 2016/0075958 on March 17,

   2016, and have had knowledge of the ’548 patent since its date of issuance on March 28, 2017, or

   at least as of the date of the Original Complaint (October 4, 2017).

          187.    Despite this knowledge, Defendants continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Defendants knew or should have known (and currently know or should

   know) that their actions constitute infringement of the ’548 patent, and have had such knowledge

   since at least 2017 when Defendants’ infringement began. As a result, Defendants’ infringement

   of the ’548 patent has been, and continues to be, willful and deliberate. Additional documents

   have been produced in this litigation, with confidentiality restrictions in accordance with the

   Protective Order (D.I. 93), which provide further support that Defendants’ conduct amounts to

   willful infringement. See, e.g., MAG-SUN_00003542.

          188.    As a result of Defendants’ infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.



   3
           The ’548 patent contains one additional figure from the ’302 patent, which was
   incorporated by reference in its entirety, and a disclosure related to this figure. See Exhibit 4, ’548
   Patent, Fig. 6, 16:23-17:9.


                                                     50
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 51 of 93 PageID #: 5272



            189.   On information and belief, the conduct of Defendants presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

            B.     Magellan’s Blending Systems

            190.   In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Magellan is infringing one or more claims of the ’548 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline, including with

   Magellan’s Blending Systems (see, supra, Facts Common to Each Claim for Relief, § B).

            191.   Claim 1, Preamble. The preamble of claim 1 recites “[a] system for blending

   butane with a gasoline stream having a gasoline flow rate.”

            192.   Magellan has been and/or still is utilizing systems for blending butane with a

   gasoline stream having a gasoline flow rate. See, supra, Count I, Magellan’s Blending Systems,

   ’948 Patent, Claim 7, Preamble.

            193.   Accordingly, Magellan’s butane blending systems satisfy the preamble of claim 1.

            194.   Claim 1, Limitation (a). Claim 1 further recites “an injection device injecting the

   butane into the gasoline stream at a butane flow rate.”

            195.   On information and belief, Magellan’s butane blending systems include an

   injection device injecting the butane into the gasoline stream at a butane flow rate. See, supra,

   Count I, Magellan’s Blending Systems, ’948 Patent, Claim 7, Limitation (b).

            196.   Accordingly, Magellan’s blending systems satisfy limitation (a) of claim 1.




                                                   51
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 52 of 93 PageID #: 5273



           197.    Claim 1, Limitation (b). Claim 1 further recites “a volatility measurement device

   in communication with the gasoline stream, the volatility measurement device configured to output

   data representative of a volatility measurement.”

           198.    On information and belief, Magellan’s butane blending systems include a volatility

   measurement device in communication with the gasoline stream and configured to output data

   representative of a volatility measurement. See, supra, Count I, Magellan’s Blending Systems,

   ’948 Patent, Claim 7, Limitation (c).

           199.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (b) of claim 1.

           200.    Claim 1, Limitation (c). Claim 1 further recites “a processor in connection with

   the injection device and the volatility measurement device, the processor configured to: receive

   the volatility measurement; receive a target volatility value; determine an adjustment to the butane

   flow rate based on the volatility measurement and the target volatility value; and output a signal

   representative of the adjustment to the injection device.”

           201.    On information and belief, Magellan’s butane blending systems include a processor

   in connection with the injection device and the volatility measurement device, which is configured

   to: receive the volatility measurement; receive a target volatility value; determine an adjustment

   to the butane flow rate based on the volatility measurement and the target volatility value; and

   output a signal representative of the adjustment to the injection device. See, supra, Count I,

   Magellan’s Blending Systems, ’948 Patent, Claim 7, Limitation (e).

           202.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (c) of claim 1.




                                                   52
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 53 of 93 PageID #: 5274



          203.    On information and belief, Magellan will infringe one or more claims of the ’548

   patent unless enjoined by this Court.

          204.    Magellan has had knowledge of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2006 or 2007. Such knowledge was

   obtained through commercial dealings between Sunoco and Magellan.

          205.    Magellan has had knowledge, or should have had knowledge, of the earlier-issued

   ’302 patent and the ’302 patent family, and commercial embodiments thereof, since at least 2013.

   For example, the following patents in the ’302 patent family are cited on the face of the Magellan

   patent: the ’302 patent; the ’629 patent; the ’671 patent; and U.S. Patent Publication No.

   2010/0084047 A1 (now the ’951 patent). Exhibit 7, References Cited.

          206.    Magellan has had further knowledge of the earlier-issued ’671 patent since at least

   2014 when the Examiner rejected various claims of the Magellan patent as anticipated and/or

   rendered obvious by the ’671 patent (U.S. Patent Publication No. 2006/0278304 A1).

          207.    Magellan has had further knowledge of the earlier-issued ’302 patent and the ’302

   patent family, and commercial embodiments thereof, since at least May 2015. Such knowledge

   was obtained through commercial dealings between Sunoco and Magellan.

          208.    The ’548 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’548 patent shares a nearly identical specification with the ’671 patent.4 Like the

   ’302, ’629, and ’671 patents, the ’548 patent claims its earliest priority date to Provisional

   Application No. 60/267,844, filed February 9, 2001.




   4
           The ’548 patent contains one additional figure from the ’302 patent, which was
   incorporated by reference in its entirety, and a disclosure related to this figure. See Exhibit 4, ’548
   Patent, Fig. 6, 16:23-17:9.


                                                     53
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 54 of 93 PageID #: 5275



            209.   On information and belief, Magellan has been on notice of the claims of the ’548

   patent since they first published as U.S. Patent Publication No. 2016/0075958 on March 17, 2016,

   and had knowledge of the ’548 patent since its date of issuance on March 28, 2017, or at least as

   of the date of the Original Complaint (October 4, 2017).

            210.   Despite this knowledge, Magellan continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Magellan knew or should have known (and currently knows or should

   know) that its actions constitute infringement of the ’548 patent, and has had such knowledge since

   at least 2017. As a result, Magellan’s infringement of the ’548 patent has been, and continues to

   be, willful and deliberate. Additional documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 93), which provide further

   support that Magellan’s conduct amounts to willful infringement.                 See, e.g., MAG-

   SUN_00003542.

            211.   As a result of Magellan’s infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            212.   On information and belief, the conduct of Magellan presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

                                         COUNT III
                        INFRINGEMENT OF U.S. PATENT NO. 9,207,686
                             (Defendants’ Powder Springs System)

            213.   Sunoco re-alleges and incorporates herein by reference the allegations in each of

   the preceding paragraphs as if fully set forth herein.

            214.   On December 8, 2015, U.S. Patent No. 9,207,686 (“the ’686 patent”) was duly and

   legally issued by the U.S. Patent and Trademark Office (“PTO”) to Mattingly et al. for an invention


                                                    54
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 55 of 93 PageID #: 5276



   relating to “Versatile Systems for Continuous In-Line Blending of Butane and Petroleum.” A true

   and correct copy of the ’686 patent is attached hereto as Exhibit 15. The ’686 patent is presumed

   valid pursuant to 35 U.S.C. § 282.

          215.    Mattingly et al. assigned all right, title and interest in the ’686 patent to Plaintiff

   Sunoco Partners Marketing & Terminals L.P.

          A.      Powder Springs System

          216.    In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Defendants are infringing one or more claims of the ’686 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline.

          217.    Claim 16, Preamble. The preamble of claim 7 recites “[a] method for in-line

   blending of petroleum and a volatility modifying agent.”

          218.    Defendants have made, used, and/or are using systems and methods for in-line

   blending of gasoline and a volatility modifying agent (e.g., butane).

          219.    For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial admitted that “Powder Springs Logistics LLC is a Joint Venture that has constructed a

   facility in Georgia to enable in-line blending of butane into gasoline flowing through Colonial’s

   pipeline. It is intended that customers of the Joint Venture will purchase and ship to designated

   destinations on the pipeline such quantities of gasoline as are created as a result of the Joint

   Venture’s butane injections. Colonial admits that affiliates of Colonial and of Magellan Midstream

   Partners, LLP participate in the Joint Venture.” Exhibit 1 at 2, ¶ 3.

          220.    Accordingly, Defendants’ butane blending methods satisfy the preamble.




                                                    55
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 56 of 93 PageID #: 5277



          221.    Claim 16, Limitation (a). Claim 16 further recites “providing a petroleum stream

   that comprises a petroleum vapor pressure and a flow rate.”

          222.    Defendants’ butane blending methods include providing a petroleum stream that

   comprises a petroleum vapor pressure and a flow rate.

          223.    For example, Magellan’s employee Nicholas Huff stated in his declaration: “PSL

   does not blend butane into all fungible batches of gasoline that pass through the Colonial pipeline

   at Atlanta Junction. Rather, it blends only for those batches that have margin to blend butane and

   in situations where gasoline has been pre-sold to a Colonial shipper. Also, PSL does not blend

   into all grades of gasoline that travel through Atlanta Junction.” D.I. 34 at ¶ 8.

          224.    Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated: “Colonial provides transportation service for a number of distinct petroleum

   products including various grades of gasoline, diesel, and jet fuel. . . . The different types and

   grades of petroleum products that Colonial ships must meet Colonial’s published product

   specifications, which set forth the minimum and maximum requirements for each type and grade

   of product admissible into the pipeline, e.g., regular gasoline, premium gasoline, diesel, jet fuel,

   etc. These specifications include acceptable ranges for various chemical attributes of the product,

   such as octane rating and measures of volatility, including Reid Vapor Pressure (‘RVP’) and vapor-

   to-liquid ratio. Accordingly, one shipper’s product within a given product specification may have,

   e.g., a slighter higher or lower RVP compared with another shipper’s product, while both shipper’s

   products may still meet the same product specification, e.g., A1 gasoline. For the products that it

   ships, Colonial publishes its specifications, which are incorporated into the Tariff and are available

   to shippers like GEW at all times. . . . To move the various types and grades of petroleum products

   through the pipeline, Colonial operates what is known as a ‘batched system,’ meaning that




                                                    56
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 57 of 93 PageID #: 5278



   products of like kind and specification are transported in batches that are segregated from other

   batches consisting of products of different type and specification. Batches are pushed through the

   pipeline in succession, with principles of hydraulics keeping batches of different specifications of

   product from blending into each other, except at ‘interface’ points where the successive batches

   meet.” Exhibit 1 at 12–13, ¶¶ 5–7.

          225.    Accordingly, Defendants’ butane blending methods satisfy limitation (a).

          226.    Claim 16, Limitation (b). Claim 16 further recites “providing an agent stream that

   comprises an agent vapor pressure.”

          227.    Defendants’ butane blending methods include providing an agent stream that

   comprises an agent vapor pressure. See, supra, Count I, Powder Springs System, ’948 Patent,

   Claim 7, Limitation (a).

          228.    The butane stream comprises a butane vapor pressure. See, e.g. D.I. 38, M.

   Nikolaou Decl., ¶¶ 32-33 (“Butane has higher volatility than gasoline, and adding relatively small

   amounts of butane to gasoline can increase the volatility of the gasoline blend. . . . Butane mixing

   impacts the volatility (i.e., RVP) of a batch or stream of gasoline, and must be controlled.”).

          229.    Accordingly, Defendants’ butane blending methods satisfy limitation (b).

          230.    Claim 16, Limitation (c). Claim 16 further recites “providing an allowable vapor

   pressure.”

          231.    Defendants’ butane blending methods include providing an allowable vapor

   pressure. See, supra, Count I, Powder Springs System, ’948 Patent, Claim 7, Limitation (e).

          232.    For example, Magellan’s employee Nicholas Huff stated in his declaration: “PSL

   does not blend butane into all fungible batches of gasoline that pass through the Colonial pipeline

   at Atlanta Junction. Rather, it blends only for those batches that have margin to blend butane and




                                                    57
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 58 of 93 PageID #: 5279



   in situations where gasoline has been pre-sold to a Colonial shipper. Also, PSL does not blend

   into all grades of gasoline that travel through Atlanta Junction. . . . The downstream customers

   then have the option of further blending butane to the maximum RVP allowed by EPA and their

   own state and local regulations (which may be higher than the maximum permitted for the

   applicable grade of gasoline on the Colonial pipeline system).” D.I. 34 at ¶¶ 8-9.

            233.   Similarly, in Defendants’ Answering Brief in Opposition to Sunoco’s Motion for a

   Preliminary Injunction, Defendants stated: “The reality is that not every batch of gasoline on

   Colonial’s pipeline is blended at PSL and those that are blended are blended to an RVP target

   below the maximum, which would allow downstream operations to continue to blend.” D.I. 21 at

   16–17.

            234.   Additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Defendants’ butane blending methods include providing an allowable vapor pressure. See, e.g.,

   MAG-SUN_00000018 at 20–23, 26–27.

            235.   Accordingly, Defendants’ butane blending methods satisfy limitation (c).

            236.   Claim 16, Limitations (d)–(e). Claim 16 further recites “calculating a blend ratio

   based upon a blended petroleum vapor pressure, said agent vapor pressure, said flow rate and said

   allowable vapor pressure; blending said agent stream and said petroleum stream at said blend ratio

   to provide a blended petroleum stream wherein the blended vapor pressure is less than or equal to

   said allowable petroleum vapor pressure.”

            237.   On information and belief, Defendants’ butane blending methods include

   calculating a blend ratio based upon a blended petroleum vapor pressure, the agent vapor pressure,

   the flow rate and the allowable vapor pressure, and then blending the agent stream and the




                                                   58
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 59 of 93 PageID #: 5280



   petroleum stream at the blend ratio to provide a blended petroleum stream with a vapor pressure

   that is less than or equal to the allowable petroleum vapor pressure.

            238.   For example, Magellan’s employee Nicholas Huff stated in his declaration: “PSL

   does not blend butane into all fungible batches of gasoline that pass through the Colonial pipeline

   at Atlanta Junction. Rather, it blends only for those batches that have margin to blend butane and

   in situations where gasoline has been pre-sold to a Colonial shipper. Also, PSL does not blend

   into all grades of gasoline that travel through Atlanta Junction. . . . The downstream customers

   then have the option of further blending butane to the maximum RVP allowed by EPA and their

   own state and local regulations (which may be higher than the maximum permitted for the

   applicable grade of gasoline on the Colonial pipeline system).” D.I. 34 at ¶¶ 8-9.

            239.   Similarly, in Defendants’ Answering Brief in Opposition to Sunoco’s Motion for a

   Preliminary Injunction, Defendants stated: “The reality is that not every batch of gasoline on

   Colonial’s pipeline is blended at PSL and those that are blended are blended to an RVP target

   below the maximum, which would allow downstream operations to continue to blend.” D.I. 21 at

   16–17.

            240.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25. One of the specifications for which the system is “calibrated”

   is the vapor pressure of the gasoline, such that the allowable vapor pressure of gasoline is not

   exceeded. For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical




                                                    59
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 60 of 93 PageID #: 5281



   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Id. at 12-13, ¶ 6.

          241.    Additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Defendants’ butane blending methods include calculating a blend ratio based upon a blended

   petroleum vapor pressure, a butane vapor pressure, a flow rate and an allowable vapor pressure.

   See, e.g., MAG-SUN_00000018 at 20–23, 26–27.

          242.    Accordingly, Defendants’ butane blending methods satisfy limitations (d) and (e).

          243.    Claim 16, Limitation (f). Claim 16 further recites “measuring vapor pressure of

   the blended petroleum stream.”

          244.    Defendants’ butane blending methods include measuring vapor pressure of the

   blended petroleum stream.

          245.    For example, Magellan’s employee Nicholas Huff stated in his declaration: “PSL

   does not blend butane into all fungible batches of gasoline that pass through the Colonial pipeline

   at Atlanta Junction. Rather, it blends only for those batches that have margin to blend butane and

   in situations where gasoline has been pre-sold to a Colonial shipper. . . . Also, PSL’s ability to

   make bulk purchases of butane allows it to often negotiate a lower per barrel price. Upstream

   blending also reduces the chance of error in regulatory compliance. Because the blended product

   does not go directly to a tanker truck for distribution, there are more opportunities to test and

   prevent over-blending.” D.I. 34 at ¶¶ 8, 12.




                                                   60
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 61 of 93 PageID #: 5282



            246.   Similarly, in Defendants’ Answering Brief in Opposition to Sunoco’s Motion for a

   Preliminary Injunction, Defendants stated: “The reality is that not every batch of gasoline on

   Colonial’s pipeline is blended at PSL and those that are blended are blended to an RVP target

   below the maximum, which would allow downstream operations to continue to blend.” D.I. 21 at

   16–17.

            247.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25. One of the specifications for which the system is “calibrated”

   is the vapor pressure of the gasoline. For example, in Colonial’s Answer and Affirmative Defenses

   in the GEW litigation, Colonial explained that the various grades of gasoline in its pipeline must

   meet certain specifications, and that “[t]hese specifications include acceptable ranges for various

   chemical attributes of the product, such as octane rating and measures of volatility, including Reid

   Vapor Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a

   given product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Id. at 12-13, ¶ 6.

            248.   Additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Defendants’ butane blending methods include periodically determining the gasoline vapor

   pressure. See, e.g., MAG-SUN_00000018 at 20–23, 26–27.

            249.   Accordingly, Defendants’ butane blending methods satisfy limitation (f).




                                                    61
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 62 of 93 PageID #: 5283



          250.    On information and belief, Defendants will infringe one or more claims of the ’686

   patent unless enjoined by this Court.

          251.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge of the earlier-issued the ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least 2006 or 2007. Such knowledge was obtained through

   commercial dealings between Sunoco and Magellan.

          252.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge, or should have had knowledge, of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2013. For example, the following

   patents in the ’302 patent family are cited on the face of the Magellan patent: the ’302 patent; the

   ’629 patent; the ’671 patent; and U.S. Patent Publication No. 2010/0084047 A1 (now the ’951

   patent). Exhibit 7, References Cited.

          253.    Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’671 patent since at least 2014 when the Examiner rejected various

   claims of the Magellan patent as anticipated and/or rendered obvious by the ’671 patent (U.S.

   Patent Publication No. 2006/0278304 A1).

          254.    Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the earlier-issued ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least May 2015. Such knowledge was obtained through commercial

   dealings between Sunoco and Magellan.

          255.    Powder Springs, through joint venturer Colonial, has had knowledge, or should

   have had knowledge, of Sunoco’s butane blending patents and Sunoco’s patented systems and

   methods, and commercial embodiments thereof, since at least its formation in 2014. Such




                                                   62
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 63 of 93 PageID #: 5284



   knowledge was obtained during or in relation to various presentations given by Sunoco to Colonial

   in 2013 regarding the licensing of Sunoco’s patented blending systems.

          256.    The ’686 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’686 patent shares an identical specification with the ’671 patent. Like the ’302,

   ’629, and ’671 patents, the ’686 patent claims its earliest priority date to Provisional Application

   No. 60/267,844, filed February 9, 2001.

          257.    On information and belief, Defendants have been on notice of the claims of the

   ’686 patent since they first published as U.S. Patent Publication No. 2012/0203038 on August 9,

   2012, and have had knowledge of the ’686 patent since its date of issuance on December 8, 2015,

   or at least as of the date of the First Amended Complaint (August 2, 2018).

          258.    Despite this knowledge, Defendants continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Defendants knew or should have known (and currently know or should

   know) that their actions constitute infringement of the ’686 patent, and have had such knowledge

   since at least 2017 when Defendants’ infringement began. As a result, Defendants’ infringement

   of the ’686 patent has been, and continues to be, willful and deliberate. Additional documents

   have been produced in this litigation, with confidentiality restrictions in accordance with the

   Protective Order (D.I. 93), which provide further support that Defendants’ conduct amounts to

   willful infringement. See, e.g., MAG-SUN_00003542.

          259.    As a result of Defendants’ infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.




                                                   63
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 64 of 93 PageID #: 5285



            260.   On information and belief, the conduct of Defendants presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

            B.     Magellan’s Blending Systems

            261.   In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Magellan is infringing one or more claims of the ’686 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline, including with

   Magellan’s Blending Systems (see, supra, Facts Common to Each Claim for Relief, § B).

            262.   Claim 16, Preamble. The preamble of claim 7 recites “[a] method for in-line

   blending of petroleum and a volatility modifying agent.”

            263.   Magellan has made, used, and/or are using systems and methods for in-line

   blending of gasoline and a volatility modifying agent (e.g., butane). See, supra, Facts Common to

   Each Claim for Relief, § B.

            264.   Accordingly, Magellan’s butane blending methods satisfy the preamble.

            265.   Claim 16, Limitation (a). Claim 16 further recites “providing a petroleum stream

   that comprises a petroleum vapor pressure and a flow rate.”

            266.   Magellan’s butane blending methods include providing a petroleum stream that

   comprises a petroleum vapor pressure and a flow rate.

            267.   For example, the RMP for the East Houston Terminal states: “The East Houston

   Facility is a butane storage and blending facility. The facility is located in Houston, TX. The 40

   CFR 68 regulated substance at this facility is butane. Butane is stored onsite at a quantity greater

   than 10,000 lbs for blending into gasoline. The equipment which handles butane includes piping,




                                                   64
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 65 of 93 PageID #: 5286



   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the

   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal); Exhibit 12 (RMP for Greensboro II Terminal). Furthermore, the facilities include

   “valves.” Exhibit 10 (RMP for the East Houston Terminal) (“The facility complies with the

   Federal and State requirements for leak detection of valves, pumps, and flanges.”); see also

   Exhibit 11 (RMP for Chattanooga II Terminal) (same); Exhibit 12 (RMP for Greensboro II

   Terminal) (same).

           268.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or

   more butane injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via

   a butane injection line 10; . . . a flow control valve 16 or other controller (e.g., a variable frequency

   drive) provided in the butane injection line 10 . . . .” Exhibit 7 at 8:25-45.

           269.    Accordingly, Magellan’s butane blending methods satisfy limitation (a).

           270.    Claim 16, Limitation (b). Claim 16 further recites “providing an agent stream that

   comprises an agent vapor pressure.”

           271.    Magellan’s butane blending methods include providing an agent stream that

   comprises an agent vapor pressure. See, supra, Count I, Magellan’s Blending Systems, ’948

   Patent, Claim 7, Limitation (a).

           272.    Accordingly, Magellan’s butane blending methods satisfy limitation (b).

           273.    Claim 16, Limitation (c). Claim 16 further recites “providing an allowable vapor

   pressure.”

           274.    Magellan’s butane blending methods include providing an allowable vapor

   pressure. See, supra, Count I, Magellan’s Blending Systems, ’948 Patent, Claim 7, Limitation (e).




                                                      65
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 66 of 93 PageID #: 5287



          275.    Accordingly, Magellan’s butane blending methods satisfy limitation (c).

          276.    Claim 16, Limitations (d)–(e). Claim 16 further recites “calculating a blend ratio

   based upon a blended petroleum vapor pressure, said agent vapor pressure, said flow rate and said

   allowable vapor pressure; blending said agent stream and said petroleum stream at said blend ratio

   to provide a blended petroleum stream wherein the blended vapor pressure is less than or equal to

   said allowable petroleum vapor pressure.”

          277.    On information and belief, Magellan’s butane blending methods include calculating

   a blend ratio based upon a blended petroleum vapor pressure, the agent vapor pressure, the flow

   rate and the allowable vapor pressure, and then blending the agent stream and the petroleum stream

   at the blend ratio to provide a blended petroleum stream with a vapor pressure that is less than or

   equal to the allowable petroleum vapor pressure.

          278.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as processors for calculating an amount of butane to inject into the gasoline and

   for providing a control signal to a PLC, and PLCs for adjusting the injector valve based on the

   signal. See, supra, Facts Common to Each Claim for Relief, § B. More specifically, additional

   documents have been produced in this litigation, with confidentiality restrictions in accordance

   with the Protective Order (D.I. 93), which provide further support that Magellan’s systems include

   processors. See, e.g., MAG-SUN_00003363; MAG-SUN_00010754-11158.

          279.    The Magellan patent provides that “[b]y way of example, in terms of blending

   butane with gasoline, the inventive blending system 2 preferably comprises: . . . a programmable

   logic controller (PLC) or other automated controller 18 which receives the RVP data from the

   downstream analyzer 14, determines an appropriate butane blend ratio based upon the RVP data,




                                                   66
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 67 of 93 PageID #: 5288



   and implements the calculated blending ratio by automatically operating the butane control valve

   16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

          280.    Accordingly, Magellan’s butane blending methods satisfy limitations (d) and (e).

          281.    Claim 16, Limitation (f). Claim 16 further recites “measuring vapor pressure of

   the blended petroleum stream.”

          282.    Magellan’s butane blending methods include measuring vapor pressure of the

   blended petroleum stream.

          283.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as on-line analyzers for measuring the vapor pressure of gasoline and transmitting

   the vapor pressure to a processor. See, supra, Facts Common to Each Claim for Relief, § B. More

   specifically, additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Magellan’s systems include online analyzers.          See, e.g., MAG-SUN_00003361; MAG-

   SUN_00010754-11158.

          284.    Further, the Magellan patent provides that “[b]y way of example, in terms of

   blending butane with gasoline, the inventive blending system 2 preferably comprises: . . . an online

   sampler and RVP analyzer 14 which automatically samples and determines the RVP of the

   gasoline/butane blend in the gasoline line 4 at a point downstream of the butane injection point 5

   and downstream of the mixer 12; . . . and a programmable logic controller (PLC) or other

   automated controller 18 which receives the RVP data from the downstream analyzer 14 . . . .”

   Exhibit 7 at 8:25-45.

          285.    Accordingly, Magellan’s butane blending methods satisfy limitation (f).




                                                   67
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 68 of 93 PageID #: 5289



          286.    On information and belief, Magellan will infringe one or more claims of the ’548

   patent unless enjoined by this Court.

          287.    Magellan has had knowledge of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2006 or 2007. Such knowledge was

   obtained through commercial dealings between Sunoco and Magellan.

          288.    Magellan has had knowledge, or should have had knowledge, of the earlier-issued

   ’302 patent and the ’302 patent family, and commercial embodiments thereof, since at least 2013.

   For example, the following patents in the ’302 patent family are cited on the face of the Magellan

   patent: the ’302 patent; the ’629 patent; the ’671 patent; and U.S. Patent Publication No.

   2010/0084047 A1 (now the ’951 patent). Exhibit 7, References Cited.

          289.    Magellan has had further knowledge of the earlier-issued ’671 patent since at least

   2014 when the Examiner rejected various claims of the Magellan patent as anticipated and/or

   rendered obvious by the ’671 patent (U.S. Patent Publication No. 2006/0278304 A1).

          290.    Magellan has had further knowledge of the earlier-issued ’302 patent and the ’302

   patent family, and commercial embodiments thereof, since at least May 2015. Such knowledge

   was obtained through commercial dealings between Sunoco and Magellan.

          291.    The ’686 patent is part of the same patent family as the ’302, ’629, ’671, and ’951

   patents. The ’686 patent shares an identical specification with the ’671 patent. Like the ’302,

   ’629, and ’671 patents, the ’686 patent claims its earliest priority date to Provisional Application

   No. 60/267,844, filed February 9, 2001.

          292.    On information and belief, Magellan has been on notice of the claims of the ’686

   patent since they first published as U.S. Patent Publication No. 2012/0203038 on August 9, 2012,




                                                   68
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 69 of 93 PageID #: 5290



   and has had knowledge of the ’686 patent since its date of issuance on December 8, 2015, or at

   least as of the date of the First Amended Complaint (August 2, 2018).

            293.   Despite this knowledge, Magellan continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Magellan knew or should have known (and currently knows or should

   know) that its actions constitute infringement of the ’686 patent, and has had such knowledge since

   at least 2015. As a result, Magellan’s infringement of the ’686 patent has been, and continues to

   be, willful and deliberate. Additional documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 93), which provide further

   support that Defendants’ conduct amounts to willful infringement.                See, e.g., MAG-

   SUN_00003542.

            294.   As a result of Magellan’s infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            295.   On information and belief, the conduct of Magellan presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

                                        COUNT IV
                        INFRINGEMENT OF U.S. PATENT NO. 6,679,302
                               (Magellan’s Blending Systems)

            296.   Sunoco re-alleges and incorporates herein by reference the allegations in each of

   the preceding paragraphs as if fully set forth herein.

            297.   On January 20, 2004, U.S. Patent No. 6,679,302 (“the ʼ302 patent”) was duly and

   legally issued by the U.S. Patent and Trademark Office (“PTO”) to Mattingly et al. for an invention

   relating to a “Method And System For Blending Gasoline And Butane At The Point Of




                                                    69
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 70 of 93 PageID #: 5291



   Distribution.” A true and correct copy of the ʼ302 patent is attached hereto as Exhibit 16. The

   ʼ302 patent is presumed valid pursuant to 35 U.S.C. § 282.

          298.    Mattingly et al. assigned all right, title and interest in the ʼ302 patent to MCE

   Blending, LLC. MCE Blending, LLC subsequently assigned all right, title and interest in the ʼ302

   patent to Sunoco Partners Butane Blending LLC. Thereafter, Sunoco Partners Butane Blending

   LLC assigned all right, title and interest in the ʼ302 patent to Plaintiff Sunoco Partners Marketing

   & Terminals L.P.

          A.      Powder Springs System

          299.    In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Defendants are infringing one or more claims of the ’302 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline.

          300.    Claim 27, Preamble. The preamble of claim 27 recites “[a] method for blending

   butane and gasoline using a processor.”

          301.    Defendants have made, used, and/or are using systems and methods for blending

   butane and gasoline using a processor.

          302.    Accordingly, Defendants’ butane blending methods satisfy the preamble.

          303.    Claim 27, Limitation (a). Claim 27 further recites “receiving a gasoline volatility

   measurement at the processor.”

          304.    Defendants’ butane blending methods include receiving a gasoline volatility

   measurement at the processor. See, supra, Count II, Powder Springs System, ’548 Patent, Claim

   1, Limitation (b).

          305.    Accordingly, Defendants’ blending systems satisfy limitation (a).




                                                   70
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 71 of 93 PageID #: 5292



            306.   Claim 27, Limitation (b). Claim 27 further recites “receiving a butane volatility

   measurement at the processor.”

            307.   On information and belief, Defendants’ butane blending methods include receiving

   a butane volatility measurement at the processor.

            308.   For example, Magellan’s employee Nicholas Huff stated in his declaration: “PSL

   does not blend butane into all fungible batches of gasoline that pass through the Colonial pipeline

   at Atlanta Junction. Rather, it blends only for those batches that have margin to blend butane and

   in situations where gasoline has been pre-sold to a Colonial shipper. Also, PSL does not blend

   into all grades of gasoline that travel through Atlanta Junction. . . . The downstream customers

   then have the option of further blending butane to the maximum RVP allowed by EPA and their

   own state and local regulations (which may be higher than the maximum permitted for the

   applicable grade of gasoline on the Colonial pipeline system).” D.I. 34 at ¶¶ 8-9.

            309.   Similarly, in Defendants’ Answering Brief in Opposition to Sunoco’s Motion for a

   Preliminary Injunction, Defendants stated: “The reality is that not every batch of gasoline on

   Colonial’s pipeline is blended at PSL and those that are blended are blended to an RVP target

   below the maximum, which would allow downstream operations to continue to blend.” D.I. 21 at

   16–17.

            310.   Further, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,

   Colonial stated that “[t]he injection of butane by the Joint Venture into fungible batches flowing

   through the pipeline is calibrated so that the product remains within the applicable product

   specification.” Exhibit 1 at 18, ¶ 25. One of the specifications for which the system is “calibrated”

   is the vapor pressure of the gasoline, such that the allowable vapor pressure of gasoline is not

   exceeded. For example, in Colonial’s Answer and Affirmative Defenses in the GEW litigation,




                                                    71
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 72 of 93 PageID #: 5293



   Colonial explained that the various grades of gasoline in its pipeline must meet certain

   specifications, and that “[t]hese specifications include acceptable ranges for various chemical

   attributes of the product, such as octane rating and measures of volatility, including Reid Vapor

   Pressure (‘RVP’) and vapor-to-liquid ratio. Accordingly, one shipper’s product within a given

   product specification may have, e.g., a slighter higher or lower RVP compared with another

   shipper’s product, while both shipper’s products may still meet the same product specification,

   e.g., A1 gasoline.” Id. at 12-13, ¶ 6.

          311.    Additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Defendants’ butane blending methods include receiving a butane volatility measurement at the

   processor. See, e.g., MAG-SUN_00000018 at 20–23, 26–27.

          312.    Accordingly, Defendants’ blending systems satisfy limitation (b).

          313.    Claim 27, Limitation (c). Claim 27 further recites “receiving a target gasoline

   volatility value at the processor.”

          314.    Defendants’ butane blending methods include receiving a target gasoline volatility

   value at the processor. See, supra, Count I, Powder Springs System, ’948 Patent, Claim 7,

   Limitation (e); Count III, Powder Springs System, ’686 Patent, Claim 16, Limitation (c).

          315.    Accordingly, Defendants’ blending systems satisfy limitation (c).

          316.    Claim 27, Limitation (d). Claim 27 further recites “calculating a butane blend rate

   from the gasoline volatility measurement, the butane volatility measurement, and the target

   gasoline volatility value.”




                                                  72
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 73 of 93 PageID #: 5294



          317.    On information and belief, Defendants’ butane blending methods include

   calculating a butane blend rate from the gasoline volatility measurement, the butane volatility

   measurement, and the target gasoline volatility value.

          318.    Defendants’ butane blending methods include receiving a target gasoline volatility

   value at the processor. See, supra, Count III, Powder Springs System, ’686 Patent, Claim 16,

   Limitations (d)-(e).

          319.    Accordingly, Defendants’ blending systems satisfy limitation (d).

          320.    On information and belief, Defendants will infringe one or more claims of the ’302

   patent unless enjoined by this Court.

          321.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge of the earlier-issued the ’302 patent and the ’302 patent family, and commercial

   embodiments thereof, since at least 2006 or 2007. Such knowledge was obtained through

   commercial dealings between Sunoco and Magellan.

          322.    Magellan and Powder Springs, through joint venturer Magellan, have had

   knowledge, or should have had knowledge, of the ’302 patent and the ’302 patent family, and

   commercial embodiments thereof, since at least 2013. For example, the following patents in the

   ’302 patent family are cited on the face of the Magellan patent: the ’302 patent; the ’629 patent;

   the ’671 patent; and U.S. Patent Publication No. 2010/0084047 A1 (now the ’951 patent). Exhibit

   7, References Cited.

          323.    Magellan and Powder Springs, through joint venturer Magellan, have had further

   knowledge of the ’302 patent and the ’302 patent family, and commercial embodiments thereof,

   since at least May 2015. Such knowledge was obtained through commercial dealings between

   Sunoco and Magellan.




                                                  73
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 74 of 93 PageID #: 5295



            324.   Powder Springs, through joint venturer Colonial, has had knowledge, or should

   have had knowledge, of Sunoco’s butane blending patents and Sunoco’s patented systems and

   methods, and commercial embodiments thereof, since at least its formation in 2014. Such

   knowledge was obtained during or in relation to various presentations given by Sunoco to Colonial

   in 2013 regarding the licensing of Sunoco’s patented blending systems.

            325.   On information and belief, Defendants had knowledge of the ’302 patent since its

   date of issuance on January 20, 2004, or at least as of the date of the First Amended Complaint

   (August 2, 2018).

            326.   Despite this knowledge, Defendants continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Defendants knew or should have known (and currently know or should

   know) that their actions constitute infringement of the ’302 patent, and have had such knowledge

   since at least 2017 when Defendants’ infringement began. As a result, Defendants’ infringement

   of the ’302 patent has been, and continues to be, willful and deliberate. Additional documents

   have been produced in this litigation, with confidentiality restrictions in accordance with the

   Protective Order (D.I. 93), which provide further support that Defendants’ conduct amounts to

   willful infringement. See, e.g., MAG-SUN_00003542.

            327.   As a result of Defendants’ infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            328.   On information and belief, the conduct of Defendants presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.




                                                    74
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 75 of 93 PageID #: 5296



          B.      Magellan’s Blending Systems

          329.   In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Magellan is infringing one or more claims of the ’302 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline, including with

   Magellan’s Blending Systems (see, supra, Facts Common to Each Claim for Relief, § B).

          330.   Claim 1, Preamble. The preamble of claim 1 recites “[a] system for blending

   gasoline and butane at a tank farm.”

          331.   Magellan has been and/or still is utilizing systems for blending gasoline and butane

   at its terminals. See, supra, Facts Common to Each Claim for Relief, § B.

          332.   Accordingly, Magellan’s butane blending systems satisfy the preamble of claim 1.

          333.   Claim 1, Limitation (a). Claim 1 further recites “a tank of gasoline.”

          334.   Magellan’s butane blending systems include a tank of gasoline.

          335.   For example, on information and belief, some of the gasoline tanks at the East

   Houston Terminal are located in the following image:




                                                  75
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 76 of 93 PageID #: 5297
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 77 of 93 PageID #: 5298



   stored onsite at a quantity greater than 10,000 lbs for blending into gasoline. The equipment which

   handles butane includes piping, storage - (4) butane bullets, and (1) butane sphere, and pumps.

   The maximum inventory for the system is 9,526,126 lbs of butane.”); Exhibit 12 (RMP for

   Greensboro II Terminal: “The Greensboro II Terminal is an independent refined products inland

   terminal owned by Magellan Terminal Holdings, L.P. The facility is located in Greensboro, NC

   and stores and distributes petroleum products such as gasoline and diesel. In addition to petroleum

   storage, Magellan stores butane onsite for blending into gasoline . . . .”).

          337.    Accordingly, Magellan’s butane blending systems satisfy limitation (a) of claim 1.

          338.    Claim 1, Limitation (b). Claim 1 further recites “a tank of butane.”

          339.    Magellan’s butane blending systems include a tank of butane. See, supra, Count I,

   Magellan’s Blending Systems, ’948 Patent, Claim 7, Limitation (a).

          340.    Accordingly, Magellan’s butane blending systems satisfy limitation (b) of claim 1.

          341.    Claim 1, Limitation (c). Claim 1 further recites “a blending unit, at the tank farm,

   downstream of and in fluid connection with the tank of gasoline and the tank of butane.”

          342.    On information and belief, Magellan’s butane blending systems include a blending

   unit, at the tank farm, downstream of and in fluid connection with the tank of gasoline and the tank

   of butane.

          343.    For example, the RMP for the East Houston Terminal states: “The East Houston

   Facility is a butane storage and blending facility. The facility is located in Houston, TX. The 40

   CFR 68 regulated substance at this facility is butane. Butane is stored onsite at a quantity greater

   than 10,000 lbs for blending into gasoline. The equipment which handles butane includes piping,

   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the




                                                    77
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 78 of 93 PageID #: 5299



   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal); Exhibit 12 (RMP for Greensboro II Terminal).

          344.    In addition, on information and belief, Magellan’s systems include automated

   equipment, such as processors, PLCs, and control valves which can determine and control the

   blending of butane into gasoline. See, supra, Facts Common to Each Claim for Relief, § B.

          345.    Further, the Magellan patent provides: “By way of example, in terms of blending

   butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or more butane

   injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via a butane

   injection line 10; a static mixer or other mixer 12 installed in the gasoline line 4 downstream of

   the butane injection point 5 for mixing the butane with the gasoline stream; . . . a flow control

   valve 16 or other controller (e.g., a variable frequency drive) provided in the butane injection line

   10; and a programmable logic controller (PLC) or other automated controller 18 which receives

   the RVP data from the downstream analyzer 14, determines an appropriate butane blend ratio

   based upon the RVP data, and implements the calculated blending ratio by automatically operating

   the butane control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

          346.    On information and belief, at the East Houston Terminal, the blending unit is

   located along the butane injection lines (blue), downstream of and in fluid connection with the

   tanks of gasoline and butane, as shown in the following image:




                                                    78
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 79 of 93 PageID #: 5300




                                             Blending Unit




   Exhibit 14.

           347.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (c) of claim 1.

           348.    Claim 1, Limitations (d)–(e).         Claim 1 further recites “a dispensing unit

   downstream of and in fluid connection with the blending unit; and a rack, wherein the dispensing

   unit is located at the rack and is adapted to dispense gasoline to gasoline transport vehicles.”




                                                    79
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 80 of 93 PageID #: 5301



          349.      Magellan’s butane blending systems include a dispensing unit that is located at a

   rack, adapted to dispense gasoline to gasoline transport, and on information and belief,

   downstream of and in fluid connection with the blending unit.

          350.      For example, the RMP for the East Houston Terminal states: “The East Houston

   Facility is a butane storage and blending facility. The facility is located in Houston, TX. The 40

   CFR 68 regulated substance at this facility is butane. Butane is stored onsite at a quantity greater

   than 10,000 lbs for blending into gasoline. The equipment which handles butane includes piping,

   storage - (4) butane bullets, and (1) butane sphere, and pumps. The maximum inventory for the

   system is 9,526,126 lbs of butane.” Exhibit 10; see also Exhibit 11 (RMP for Chattanooga II

   Terminal: “The Chattanooga II Terminal is an independent refined products inland terminal

   owned by Magellan Terminal Holdings, L.P. The facility is located in Chattanooga, TN and stores

   and distributes petroleum products such as gasoline and diesel. In addition to petroleum storage,

   Magellan stores butane onsite for blending into gasoline . . . .”); Exhibit 12 (RMP for Greensboro

   II Terminal: “The Greensboro II Terminal is an independent refined products inland terminal

   owned by Magellan Terminal Holdings, L.P. The facility is located in Greensboro, NC and stores

   and distributes petroleum products such as gasoline and diesel. In addition to petroleum storage,

   Magellan stores butane onsite for blending into gasoline . . . .”).

          351.      Additional documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 93), which provide further support that

   Magellan’s butane blending systems include a dispensing unit that is located at a rack, adapted to

   dispense gasoline to gasoline transport, and downstream of and in fluid connection with the

   blending unit.      See, e.g., MAG-SUN_00003227 at 3244; MAG-SUN_00003225; MAG-

   SUN_00003348 at 3353; MAG-SUN_00010754-11158.




                                                    80
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 81 of 93 PageID #: 5302



          352.    On information and belief, the truck rack with the dispensing unit is shown in the

   following image:

                                        Dispensing Unit and Rack




   Exhibit 14.

          353.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitations (d) and (e) of claim 1.

          354.    Claim 2. Furthermore, claim 2 of the ’302 patent recites: “The system of claim 1

   further comprising a process control unit, wherein the process control unit generates a ratio input

   signal that controls the ratio of butane and gasoline blended by the blending unit.”



                                                   81
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 82 of 93 PageID #: 5303



          355.    Magellan’s butane blending systems include, on information and belief, a process

   control unit that generates a ratio input signal that controls the ratio of butane and gasoline blended

   by the blending unit.

          356.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as processors, PLCs, and/or process control units that generate a ratio input signal

   that controls the ratio of butane and gasoline blended by the blending unit. See, supra, Facts

   Common to Each Claim for Relief, § B.

          357.    Further, the Magellan patent provides: “By way of example, in terms of blending

   butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or more butane

   injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via a butane

   injection line 10; a static mixer or other mixer 12 installed in the gasoline line 4 downstream of

   the butane injection point 5 for mixing the butane with the gasoline stream; . . . a flow control

   valve 16 or other controller (e.g., a variable frequency drive) provided in the butane injection line

   10; and a programmable logic controller (PLC) or other automated controller 18 which receives

   the RVP data from the downstream analyzer 14, determines an appropriate butane blend ratio

   based upon the RVP data, and implements the calculated blending ratio by automatically operating

   the butane control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

          358.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy claim 2.

          359.    Claim 3. Furthermore, claim 3 of the ’302 patent recites: “The system of claim 2

   wherein the ratio input signal is derived from a calculation of the ratio of butane and gasoline that

   will yield a desired vapor pressure.”




                                                     82
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 83 of 93 PageID #: 5304



          360.    Magellan’s butane blending systems include, on information and belief, a process

   control unit that generates a ratio input signal derived from a calculation of the ratio of butane and

   gasoline that will yield a desired vapor pressure.

          361.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as processors, PLCs, and/or process control units that generate a ratio input signal

   derived from a calculation of the ratio of butane and gasoline that will yield a desired vapor

   pressure. See, supra, Facts Common to Each Claim for Relief, § B.

          362.    Further, the Magellan patent provides: “By way of example, in terms of blending

   butane with gasoline, the inventive blending system 2 preferably comprises: . . . one or more butane

   injection pump(s) 8 which deliver butane from the tank(s) 6 to the gasoline line 4 via a butane

   injection line 10; a static mixer or other mixer 12 installed in the gasoline line 4 downstream of

   the butane injection point 5 for mixing the butane with the gasoline stream; . . . a flow control

   valve 16 or other controller (e.g., a variable frequency drive) provided in the butane injection line

   10; and a programmable logic controller (PLC) or other automated controller 18 which receives

   the RVP data from the downstream analyzer 14, determines an appropriate butane blend ratio

   based upon the RVP data, and implements the calculated blending ratio by automatically operating

   the butane control valve 16 and/or the butane pump 8.” Exhibit 7 at 8:25-45.

          363.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy claim 3.

          364.    On information and belief, Magellan will infringe one or more claims of the ’302

   patent unless enjoined by this Court.




                                                    83
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 84 of 93 PageID #: 5305



          365.    Magellan has had knowledge of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2006 or 2007. Such knowledge was

   obtained through commercial dealings between Sunoco and Magellan.

          366.    Magellan has had knowledge, or should have had knowledge, of the ’302 patent

   and the ’302 patent family, and commercial embodiments thereof, since at least 2013. For

   example, the ’302 patent (as well as other related patents) are cited on the face of the Magellan

   patent. Exhibit 7, References Cited.

          367.    Magellan has had further knowledge of the ’302 patent and the ’302 patent family,

   and commercial embodiments thereof, since at least May 2015. Such knowledge was obtained

   through commercial dealings between Sunoco and Magellan.

          368.    On information and belief, Magellan had knowledge of the ’302 patent since its

   date of issuance on January 20, 2004, or at least as of the date of the First Amended Complaint

   (August 2, 2018).

          369.    Despite this knowledge, Magellan continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Magellan knew or should have known (and currently knows or should

   know) that its actions constitute infringement of the ’302 patent, and has had such knowledge since

   at least 2011. As a result, Magellan’s infringement of the ’302 patent has been, and continues to

   be, willful and deliberate. Additional documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 93), which provide further

   support that Magellan’s conduct amounts to willful infringement.                 See, e.g., MAG-

   SUN_00003542.




                                                    84
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 85 of 93 PageID #: 5306



            370.   As a result of Magellan’s infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            371.   On information and belief, the conduct of Magellan presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

                                        COUNT V
                        INFRINGEMENT OF U.S. PATENT NO. 7,032,629
                               (Magellan’s Blending Systems)

            372.   Sunoco re-alleges and incorporates herein by reference the allegations in each of

   the preceding paragraphs as if fully set forth herein.

            373.   On April 25, 2006, U.S. Patent No. 7,032,629 (“the ʼ629 patent”) was duly and

   legally issued by the U.S. Patent and Trademark Office (“PTO”) to Mattingly et al. for an invention

   relating to a “Method And System For Blending Gasoline And Butane At The Point Of

   Distribution.” A true and correct copy of the ʼ629 patent is attached hereto as Exhibit 17. The

   ʼ629 patent is presumed valid pursuant to 35 U.S.C. § 282.

            374.   Mattingly et al. assigned all right, title and interest in the ʼ629 patent to MCE

   Blending, LLC. MCE Blending, LLC subsequently assigned all right, title and interest in the ʼ629

   patent to Sunoco Partners Butane Blending LLC. Thereafter, Sunoco Partners Butane Blending

   LLC assigned all right, title and interest in the ʼ629 patent to Plaintiff Sunoco Partners Marketing

   & Terminals L.P.

            375.   In violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents,

   Magellan is infringing one or more claims of the ’302 patent by making, using, selling and/or

   offering to sell, without authority, the claimed systems for the blending of butane and gasoline,

   and/or by performing the claimed methods for the blending of butane and gasoline, including with

   Magellan’s Blending Systems (see, supra, Facts Common to Each Claim for Relief, § B).


                                                    85
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 86 of 93 PageID #: 5307



          376.    Claim 31, Preamble.         The preamble of claim 31 recites “[a] computer-

   implemented method for blending a butane stream and a gasoline stream.”

          377.    On information and belief, Magellan has been and/or still is utilizing a computer-

   implemented method for blending a butane stream and a gasoline stream.

          378.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as processors, PLCs, and computers. See, supra, Facts Common to Each Claim

   for Relief, § B.

          379.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy the preamble of claim 31.

          380.    Claim 31, Limitation (a). Claim 31 further recites “receiving a first measurement

   indicating a vapor pressure of the gasoline stream.”

          381.    On information and belief, Magellan’s computer-implemented method includes

   receiving a first measurement indicating a vapor pressure of the gasoline stream.

          382.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as on-line vapor pressure analyzers, PLCs, processors, and computers, which

   measure and receive the vapor pressure of the gasoline. See, supra, Facts Common to Each Claim

   for Relief, § B.

          383.    Further, the Magellan patent provides: “When each new batch of gasoline or other

   fuel stock arrives through the line 4, the PLC 18 preferably begins an appropriate delay (typically

   about five (5) minutes) to ensure that the batch interface has passed the sample inlet of the online

   analyzer 14. The delay in initiating testing by the online analyzer 14 between succeeding batches

   ensures that accurate data is obtained and transmitted to the blending system. One benefit is that

   the sampling delay reduces contamination between gasoline batches and decreases the time




                                                   86
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 87 of 93 PageID #: 5308



   required for the online analyzer 14 to return an accurate analysis. This also allows the operator to

   maximize the amount of butane blended into each batch of gasoline. . . . The innovative system

   and process can also be operated to begin blending even before any data regarding the current

   batch of gasoline or other fuel stock has been transmitted to the PLC 18 by the online analyzer 14.

   For example, for any given batch for which blending is permitted and it is also known that at least

   some available RVP margin exists, an initial safe blending default ratio (e.g., 0.25%) could be

   entered or otherwise activated. Alternatively, as another example, an operator can enter a

   predetermined blending value for the batch.” Exhibit 7 at 12:54-13:34.

          384.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (a) of claim 31.

          385.    Claim 31, Limitation (b). Claim 31 further recites “calculating a blend rate at

   which the butane stream can be blended with the gasoline stream.”

          386.    On information and belief, Magellan’s computer-implemented method includes

   calculating a blend rate at which the butane stream can be blended with the gasoline stream.

          387.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as PLCs, processors, and computers, which calculate a blend rate at which the

   butane stream can be blended with the gasoline stream. See, supra, Facts Common to Each Claim

   for Relief, § B.

          388.    Further, the Magellan patent provides: “At the end of the interface delay, the PLC

   18 commands the online analyzer 14 to begin sampling and testing. Based upon the test results and

   the blending target for the batch in question, the PLC 18 calculates an appropriate blend ratio.”

   Exhibit 7 at 13:35-38.




                                                   87
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 88 of 93 PageID #: 5309



          389.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (b) of claim 31.

          390.    Claim 31, Limitation (c). Claim 31 further recites “transmitting an instruction to

   a programmable logic controller for adjusting the butane stream to the calculated blend rate for

   blending with the gasoline stream and distributing at a rack.”

          391.    On information and belief, Magellan’s computer-implemented method includes

   transmitting an instruction to a PLC for adjusting the butane stream to the calculated blend rate for

   blending with the gasoline stream and distributing at a rack.

          392.    For example, on information and belief, Magellan’s systems include automated

   equipment, such as PLCs, processor, and computers, which transmit an instruction to a PLC for

   adjusting the butane stream to the calculated blend rate. See, supra, Facts Common to Each Claim

   for Relief, § B.

          393.    Further, on information and belief, Magellan’s computer-implemented method

   includes distributing the gasoline at a rack. See, supra, Count IV, ’302 Patent, Claim 1, Limitations

   (d)–(e).

          394.    Further, the Magellan patent provides: “Given the continuing information provided

   by the online analyzer 14 regarding the actual RVP or other volatility parameter of the blend, the

   PLC 18 continuously operates (preferably using a proportional-integral-derivative control loop) to

   adjust the butane or other injection rate as necessary to achieve and maintain the targeted blend

   volatility (e.g., RVP) for the batch in question.” Exhibit 7 at 14:22-28.

          395.    Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (c) of claim 31.




                                                    88
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 89 of 93 PageID #: 5310



          396.      Claim 31, Limitation (d).       Claim 31 further recites “receiving a second

   measurement indicating a vapor pressure of the blended gasoline stream and butane stream.”

          397.      On information and belief, Magellan’s computer-implemented method includes

   receiving a second measurement indicating a vapor pressure of the blended gasoline stream and

   butane stream.

          398.      For example, on information and belief, Magellan’s systems include automated

   equipment, such as on-line vapor pressure analyzers, PLCs, processors, and computers, which

   measure and receive the vapor pressure of the blended gasoline. See, supra, Facts Common to

   Each Claim for Relief, § B.

          399.      Further, the Magellan patent provides: “Given the continuing information provided

   by the online analyzer 14 regarding the actual RVP or other volatility parameter of the blend, the

   PLC 18 continuously operates (preferably using a proportional-integral-derivative control loop) to

   adjust the butane or other injection rate as necessary to achieve and maintain the targeted blend

   volatility (e.g., RVP) for the batch in question.” Exhibit 7 at 14:22-28.

          400.      Accordingly, on information and belief, Magellan’s butane blending systems

   satisfy limitation (d) of claim 31.

          401.      On information and belief, Magellan will infringe one or more claims of the ’629

   patent unless enjoined by this Court.

          402.      Magellan has had knowledge of the earlier-issued ’302 patent and the ’302 patent

   family, and commercial embodiments thereof, since at least 2006 or 2007. Such knowledge was

   obtained through commercial dealings between Sunoco and Magellan.




                                                   89
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 90 of 93 PageID #: 5311



          403.    Magellan has had knowledge, or should have had knowledge, of the earlier-issued

   ’629 patent, and commercial embodiments thereof, since at least 2013. For example, the ’629

   patent is cited on the face of the Magellan patent. Exhibit 7, References Cited.

          404.    Magellan has had further knowledge of the later-issued ’671 patent, which claims

   priority to the ’629 patent, since at least 2014 when the Examiner rejected various claims of the

   Magellan patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent Publication

   No. 2006/0278304 A1).

          405.    Magellan has had further knowledge of the earlier-issued ’302 patent and the ’302

   patent family, and commercial embodiments thereof, since at least May 2015. Such knowledge

   was obtained through commercial dealings between Sunoco and Magellan.

          406.    On information and belief, Magellan has had knowledge of the ’629 patent since

   its date of issuance on April 25, 2006, or at least as of the date of the First Amended Complaint

   (August 2, 2018).

          407.    Despite this knowledge, Magellan continued to make, use, sell and/or offer to sell

   gasoline blended with butane and/or systems or methods for the blending of butane and gasoline.

   On information and belief, Magellan knew or should have known (and currently knows or should

   know) that its actions constitute infringement of the ’629 patent, and has had such knowledge since

   at least 2011. As a result, Magellan’s infringement of the ’629 patent has been, and continues to

   be, willful and deliberate. Additional documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 93), which provide further

   support that Magellan’s conduct amounts to willful infringement.                 See, e.g., MAG-

   SUN_00003542.




                                                    90
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 91 of 93 PageID #: 5312



            408.   As a result of Magellan’s infringement, Sunoco has suffered and will continue to

   suffer damages in an amount to be proven at trial and irreparable harm.

            409.   On information and belief, the conduct of Magellan presents an exceptional case

   such that Sunoco is entitled to an award of its reasonable attorneys’ fees, as provided by 35 U.S.C.

   § 285.

                                        PRAYER FOR RELIEF

            410.   WHEREFORE, Sunoco prays for judgment and seeks relief against Defendants

   Powder Springs and Magellan as follows:

            (a)    For a judgment that one or more claims of the ’948, ’548, and ’686 patents have

                   been and continue to be infringed by Defendant Powder Springs;

            (b)    For a judgment that Defendant Powder Springs’ infringement of the ’948, ’548, and

                   ’686 patents has been willful;

            (c)    For a judgment that one or more claims of the ’948, ’548, ’686, ’302, and ’629

                   patents have been and continue to be infringed by Defendant Magellan;

            (d)    For a judgment that Defendant Magellan’s infringement of the ’948, ’548, ’686,

                   ’302, and ’629 patents has been willful;

            (e)    For a judgment and an award of all damages sustained by Sunoco as the result of

                   Defendants’ acts of infringement, including supplemental damages for any

                   continuing post-verdict infringement up until entry of the final judgment with an

                   accounting as needed;

            (f)    For a permanent injunction enjoining Defendant Powder Springs from infringing

                   one or more claims of the ’948, ’548, and ’686 patents;

            (g)    For a permanent injunction enjoining Defendant Magellan from infringing one or

                   more claims of the ’948, ’548, ’686, ’302, and ’629 patents;


                                                    91
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 92 of 93 PageID #: 5313



           (h)    For a judgment and an award of enhanced damages pursuant to 35 U.S.C. § 284;

           (i)    For a judgment and an award of attorneys’ fees pursuant to 35 U.S.C. § 285 or as

                  otherwise permitted by law;

           (j)    For a judgment and an award of all interest and costs; and

           (k)    For a judgment and an award of such other and further relief as the Court may deem

                  just and proper.

                                          JURY DEMAND

           In accordance with Fed. R. Civ. P. 38 and 39, Sunoco asserts its rights under the Seventh

   Amendment to the United States Constitution and demands a trial by jury on all issues that may

   be so tried.




                                                  92
Case 1:17-cv-01390-LPS-CJB Document 149 Filed 10/09/18 Page 93 of 93 PageID #: 5314



   Dated: October 9, 2018             PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                      HALL, P.A.


                                      /s/ John C. Phillips, Jr.
                                      John C. Phillips, Jr. (No. 110)
                                      Megan C. Haney (No. 5016)
                                      1200 North Broom Street
                                      Wilmington, Delaware 19806
                                      (302) 655-4200
                                      jcp@pgmhlaw.com
                                      mch@pgmhlaw.com

                                      Attorneys for Plaintiff Sunoco Partners Marketing &
                                      Terminals, L.P.


   Of Counsel:

   John Keville
   Michelle Replogle
   Richard McCarty
   Michael Krill

   Winston & Strawn LLP
   1111 Louisiana St., 25th Floor
   Houston, Texas 77002
   (713) 651-2600 (phone)
   (713) 651-2700 (fax)




                                        93
